Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

PARAMOUNT GROUP, INC.

as Agent for

 

 

1177 AVENUE OF THE AMERICAS, L.P.

 

Landlord,

 

 

-and-

 

 

 

ARCHIPELAGO HOLDINGS, INC.

 

 

Tenant.

 

 

L E A S E

 

 

Dated: November 3, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article

 

 

 

 

ARTICLE 1

 

Premises, Term, Purposes and Rent

 

 

 

ARTICLE 2

 

Completion and Occupancy

 

 

 

ARTICLE 3

 

Use of Premises

 

 

 

ARTICLE 4

 

Appurtenances, Etc., Not to be Removed

 

 

 

ARTICLE 5

 

Various Covenants

 

 

 

ARTICLE 6

 

Changes or Alterations by Landlord

 

 

 

ARTICLE 7 [a04-12698_1ex10d1.htm#Article7]

 

Damage by Fire, Etc. [a04-12698_1ex10d1.htm#Damage]

 

 

 

ARTICLE 8 [a04-12698_1ex10d1.htm#Article8]

 

Condemnation [a04-12698_1ex10d1.htm#Condemnation]

 

 

 

ARTICLE 9 [a04-12698_1ex10d1.htm#Article9]

 

Compliance with Laws [a04-12698_1ex10d1.htm#ComplianceWithLaws]

 

 

 

ARTICLE 10 [a04-12698_1ex10d1.htm#Article10]

 

Accidents to Plumbing and Other Systems
[a04-12698_1ex10d1.htm#AccidentsToPlumbingAndOtherSystems]

 

 

 

ARTICLE 11 [a04-12698_1ex10d1.htm#Article11]

 

Notices and Service of Process
[a04-12698_1ex10d1.htm#NoticesAndServiceOfProcess]

 

 

 

ARTICLE 12 [a04-12698_1ex10d1.htm#Article12]

 

Conditions of Limitation [a04-12698_1ex10d1.htm#ConditionsOfLimitation]

 

 

 

ARTICLE 13 [a04-12698_1ex10d1.htm#Article13]

 

Re-entry by Landlord [a04-12698_1ex10d1.htm#ReentryByLandlord]

 

 

 

ARTICLE 14 [a04-12698_1ex10d1.htm#Article14]

 

Damages [a04-12698_1ex10d1.htm#Damages]

 

 

--------------------------------------------------------------------------------


 

ARTICLE 15 [a04-12698_1ex10d1.htm#Article15]

 

Waivers by Tenant [a04-12698_1ex10d1.htm#WaiversByTenant]

 

 

 

ARTICLE 16 [a04-12698_1ex10d1.htm#Article16]

 

Waiver of Trial by Jury [a04-12698_1ex10d1.htm#WaiverOfTrialByJury]

 

 

 

ARTICLE 17 [a04-12698_1ex10d1.htm#Article17]

 

Elevators, Cleaning, Heating, Air Conditioning, Services, Etc.
[a04-12698_1ex10d1.htm#Elevators]

 

 

 

ARTICLE 18 [a04-12698_1ex10d1.htm#Article18]

 

Lease Contains All Agreements—No Waivers
[a04-12698_1ex10d1.htm#LeaseContainsAllAgreementsnoWaivers]

 

 

 

ARTICLE 19 [a04-12698_1ex10d1.htm#Article19]

 

Parties Bound [a04-12698_1ex10d1.htm#PartiesBound]

 

 

 

ARTICLE 20 [a04-12698_1ex10d1.htm#Article20]

 

Curing Tenant’s Defaults—Additional Rent [a04-12698_1ex10d1.htm#CuringTenants]

 

 

 

ARTICLE 21 [a04-12698_1ex10d1.htm#Article21]

 

Inability to Perform [a04-12698_1ex10d1.htm#InabilityToPerform]

 

 

 

ARTICLE 22 [a04-12698_1ex10d1.htm#Article22]

 

Adjacent Excavation—Shoring [a04-12698_1ex10d1.htm#AdjacentExcavationshoring]

 

 

 

ARTICLE 23 [a04-12698_1ex10d1.htm#Article23]

 

Article Headings [a04-12698_1ex10d1.htm#ArticleHeadings]

 

 

 

ARTICLE 24 [a04-12698_1ex10d1.htm#Article24]

 

Electricity and Water [a04-12698_1ex10d1.htm#ElectricityAndWater]

 

 

 

ARTICLE 25 [a04-12698_1ex10d1.htm#Article25]

 

Assignment, Mortgaging, Subletting, Etc. [a04-12698_1ex10d1.htm#Assignment]

 

 

 

ARTICLE 26 [a04-12698_1ex10d1.htm#Article26]

 

Escalations [a04-12698_1ex10d1.htm#Escalations]

 

 

 

ARTICLE 27 [a04-12698_1ex10d1.htm#Article27]

 

Subordination [a04-12698_1ex10d1.htm#Subordination]

 

 

 

ARTICLE 28 [a04-12698_1ex10d1.htm#Article28]

 

Miscellaneous [a04-12698_1ex10d1.htm#Miscellaneous]

 

 

 

ARTICLE 29 [a04-12698_1ex10d1.htm#Article29]

 

Layout and Finish [a04-12698_1ex10d1.htm#LayoutAndFinish]

 

 

--------------------------------------------------------------------------------


 

ARTICLE 30 [a04-12698_1ex10d1.htm#Article30]

 

Insurance [a04-12698_1ex10d1.htm#Insurance]

 

 

 

ARTICLE 31 [a04-12698_1ex10d1.htm#Article31]

 

Security Deposit [a04-12698_1ex10d1.htm#SecurityDeposit]

 

 

 

ARTICLE 32 [a04-12698_1ex10d1.htm#Article32]

 

Extension Option [a04-12698_1ex10d1.htm#ExtensionOption]

 

 

 

ARTICLE 33 [a04-12698_1ex10d1.htm#Article33]

 

Right of First Offering [a04-12698_1ex10d1.htm#RightOfFirstOffering]

 

 

 

ARTICLE 34 [a04-12698_1ex10d1.htm#Article34]

 

Telecommunications Conduit [a04-12698_1ex10d1.htm#TelecommunicationsConduit]

 

 

 

ARTICLE 35 [a04-12698_1ex10d1.htm#Article35]

 

Quiet Enjoyment [a04-12698_1ex10d1.htm#QuietEnjoyment]

 

 

 

SIGNATURES [a04-12698_1ex10d1.htm#InWitnes]

 

 

 

RULES AND REGULATIONS [a04-12698_1ex10d1.htm#RulesAndRegulations]

 

 

 

EXHIBIT A [a04-12698_1ex10d1.htm#ExhibitA]

 

RENTAL PLAN [a04-12698_1ex10d1.htm#RentalPlan]

 

 

 

EXHIBIT B [a04-12698_1ex10d1.htm#ExhibitB]

 

OPERATING EXPENSES [a04-12698_1ex10d1.htm#OperatingExpenses]

 

 

 

EXHIBIT C [a04-12698_1ex10d1.htm#ExhibitC]

 

HEATING, VENTILATING AND AIR-CONDITIONING SPECIFICATIONS
[a04-12698_1ex10d1.htm#Heatin]

 

 

 

EXHIBIT D [a04-12698_1ex10d1.htm#ExhibitD]

 

CLEANING AND JANITORIAL SERVICES
[a04-12698_1ex10d1.htm#CleaningAndJanitorialServices]

 

 

 

EXHIBIT E [a04-12698_1ex10d1.htm#ExhibitE]

 

FORM OF LETTER OF CREDIT [a04-12698_1ex10d1.htm#FormOfLetterOfCredit]

 

 

 

EXHIBIT F [a04-12698_1ex10d1.htm#ExhibitF]

 

FIRST OFFERING SPACE [a04-12698_1ex10d1.htm#FirstOfferingSpace]

 

 

--------------------------------------------------------------------------------


 

LEASE

 

LEASE, dated as of November 3, 2004 between PARAMOUNT GROUP, INC., as Agent for
1177 AVENUE OF THE AMERICAS, L.P. (Landlord), having offices at 1633 Broadway,
Suite 1801, New York, NY 10019 and ARCHIPELAGO HOLDINGS, INC. (Tenant), an
Illinois corporation, having an office at 100 South Wacker Drive, Suite 1800,
Chicago, IL 60606(Lease).

 

W I T N E S S E T H:

 

ARTICLE 1

 

Premises, Term, Purposes and Rent

 

Section 1.01           Landlord does hereby lease to Tenant, and Tenant does
hereby lease from Landlord, subject to any ground and/or underlying leases
and/or mortgages as herein provided, and upon and subject to the covenants,
agreements, terms, provisions and conditions of this Lease, for the term herein
stated, the entire 16th floor substantially as shown on the rental plan annexed
hereto as Exhibit A, in the building known as and located at 1177 Avenue of the
Americas, New York, New York (Building).  Said leased premises, together with
all Appurtenances, as herein defined, (except Tenant’s Property, herein defined)
are herein called the “Premises”.  The plot of land on which the Building is
located is herein called the “Land”.

 

Section 1.02           The term of this Lease shall commence on the date
Landlord delivers possession of the Premises to Tenant with Landlord’s Work (as
hereinafter defined) substantially complete (subject to Section 2.02 hereof)
(Term Commencement Date) and shall end *** (***) years and ***(****) months
thereafter (Expiration Date) or on such earlier date upon which said term may
expire or be terminated as herein provided or pursuant to law.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

Section 1.03           The Premises shall be used for the following, but no
other purpose, namely:  executive and general offices (and customary ancillary
uses associated therewith, including securities trading and related activities
thereto (provided such related activities are consistent with the character of
the Building as a first-class office building), provided the same do not
otherwise violate the Certificate of Occupancy for the Building or the remaining
terms and conditions of this Lease).

 

Section 1.04           The rent reserved under this Lease for the term hereof
shall be and consist of the following fixed rent (Fixed Rent), namely:  $*** per
annum, commencing on the Term Commencement Date and continuing for *** (***)
years and *** (***) months thereafter; and $**** per annum through the balance
of the Lease term.  The Fixed Rent shall be payable in equal monthly
installments in advance on the first day of each and every calendar month during
said term, plus such additional rent and other charges as shall become due and
payable hereunder, which additional rent and other charges shall be payable as
herein provided; all to be paid to Landlord at Post Office Box 11180, New York,
NY 10286-1180, or such other place as Landlord may designate, in lawful money of
the United States of America.

 

Section 1.05           Tenant does hereby covenant and agree promptly to pay the
Fixed Rent, additional rent and other charges herein reserved as and when the
same shall become due and payable, without demand therefor, and without any
setoff or deduction whatsoever, and to keep, observe and perform, and permit no
violation of, each of Tenant’s obligations hereunder.  If the Fixed Rent shall
commence on any date other than the first day of a calendar month, the Fixed
Rent for such calendar month shall be prorated.

 

Section 1.06           The parties hereby agree that for all purposes of this
Lease the rentable area of the Premises is deemed to be 23,980 square feet. 
Neither party shall make any claim for either an increase or decrease in Fixed
Rent or additional rent based on the rentable area of the Premises or any

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------


 

portion thereof being other than as set forth in the preceding sentence.

 

Section 1.07           In the event that the Term or Rent Commencement Date or
Expiration Date is not a date certain, then each party agrees to execute, within
ten (10) days after the other makes a request therefor, an agreement setting
forth such dates, provided, however, that either party’s failure to execute said
agreement shall in no way affect such dates or the validity of this Lease, nor
shall same constitute a default under this Lease.

 

Section 1.08           If any of the Fixed Rent or additional rent payable under
this Lease shall be or become uncollectible, reduced or required to be refunded
because of any legal requirements, Tenant shall enter into such agreement(s) and
take such other legally permissible steps as Landlord may reasonably request to
permit Landlord to collect the maximum rents which from time to time during the
continuance of such legal requirements may be legally permissible and not in
excess of the amounts reserved therefor under this Lease.  Upon the termination
of such legal requirements, (a) the rents hereunder shall be payable in the
amounts reserved herein for the periods following such termination and (b)
Tenant shall pay to Landlord, to the maximum extent legally permissible, an
amount equal to (i) the rents which would have been paid pursuant to this Lease
but for such legal requirements less (ii) the rents paid by Tenant during the
period such legal requirements were in effect.

 

Section 1.09           To the extent permitted under applicable law, in the
event any of the conditions hereinafter set forth in Sections 12.01(a), 12.01(b)
or 12.01(c) of this Lease occur at any time prior to the Term Commencement Date,
then notwithstanding anything in this Lease or in any bankruptcy or insolvency
law to the contrary, this Lease shall thereupon automatically become null and
void ab initio.

 

Section 1.10           Provided that Tenant is not then in monetary default
beyond the expiration of any applicable notice and cure period of any of the
terms, conditions, covenants or agreements of this Lease on its part to be
performed, the Fixed Rent only shall be abated for the first *** (***) months
commencing on the Term Commencement Date.  The date immediately

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

following such *** (****) month period shall herein be called the “Rent
Commencement Date.”

 

ARTICLE 2

 

Completion and Occupancy

 

Section 2.01           Tenant acknowledges that it has inspected the Premises
and agrees to accept possession of same in its “as-is” physical condition on the
Term Commencement Date, it being understood and agreed that Landlord shall not
be obligated to perform any alterations, improvements or repairs to the Premises
or furnish to or remove from the Premises any alterations, improvements,
fixtures, materials or any other property whatsoever except that Landlord shall,
at its sole expense *** (Landlord’s Work) which shall be performed substantially
in accordance with the demolition plan for the 15th floor of the Building
previously furnished by Landlord to Tenant (existing ADA bathroom to remain). 
In the event that Landlord is delayed in substantially completing Landlord’s
Work and such delay was caused in any way by Tenant, then Landlord’s Work shall
be deemed substantially complete on the day it otherwise would have been
substantially completed but for Tenant-caused delays, and the Term Commencement
Date shall be deemed to be said date despite the fact that Landlord’s Work was
not substantially complete on said date.  For purposes of Sections 1.02 and
2.01, the term “substantially complete” shall mean that only minor details of
construction, mechanical adjustment or decoration remain to be performed, which
will not prevent Tenant from performing the construction required to prepare the
Premises for Tenant’s initial occupancy. Tenant further acknowledges that it
shall not be entitled to any free rent, concessions, credits or contributions of
money from Landlord with respect to the Premises (except as provided for in
Sections 1.10 and 29.02 hereof).

 

Section 2.02           Tenant shall occupy the Premises as soon as the same are
available for occupancy.  Landlord and Tenant agree that any failure to have the
Premises available to Tenant for its occupancy on a date certain shall in no way
affect the

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

7

--------------------------------------------------------------------------------


 

validity of this Lease or the obligations of Tenant hereunder nor shall the same
be construed in any wise to extend the term of this Lease or impose any
liability on Landlord.  The provisions of this Section 2.02 are intended to
constitute “an express provision to the contrary” within the meaning of Section
223-a of the New York Real Property Law and any other similar law hereafter in
force.  The Fixed Rent reserved and covenanted to be paid under this Lease shall
commence on the Rent Commencement Date.  Tenant, by entering into occupancy of
any part of the Premises, shall be conclusively deemed to have agreed that
Landlord, up to the time of such occupancy, had performed all of its obligations
hereunder with respect to such part and that such part was in satisfactory
condition as of the date of such occupancy unless within ten (10) days after
such date Tenant shall give written notice to Landlord specifying the respects
in which the same was not in such condition.  In the event Landlord fails to
deliver possession of the Premises to Tenant on or before May 31, 2005, unless
such failure is due to strikes or labor troubles, acts of God, or the acts or
omissions, negligence or otherwise of Tenant or its agents or employees, then
Tenant, as its sole and exclusive remedy, shall have the one-time right to
terminate this Lease, provided Landlord receives written notice of Tenant’s
election to terminate this Lease on or before June 15, 2005 (time being of the
essence).  In the event (i) Landlord does not receive said notice on or before
June 15, 2005, or (ii) Landlord delivers possession of the Premises to Tenant
prior to receiving said notice, Tenant’s right to terminate this Lease shall
lapse and be of no further force and effect.  Upon such termination, neither
party shall have any liability to the other under this Lease.  In the event
Landlord fails to deliver possession of the Premises to Tenant on or before
December 31, 2005, unless such failure is due to the acts or omissions,
negligence or otherwise of Tenant or its agents or employees, then Tenant, as
its sole and exclusive remedy, shall have the one-time right to terminate this
Lease, provided Landlord receives written notice of Tenant’s election to
terminate this Lease on or before January 15, 2006 (time being of the essence). 
In the event (i) Landlord does not receive said notice on or before January 15,
2006, or (ii) Landlord delivers possession of the Premises to Tenant prior to
receiving said notice, Tenant’s right to terminate this Lease shall lapse and be
of no further force and effect.  Upon such termination, neither party shall have
any liability to the other under this Lease.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 3

 

Use of Premises

 

Section 3.01           Tenant shall not use the Premises or any part thereof, or
permit the Premises or any part thereof to be used in any manner which would
violate the Certificate of Occupancy for the Building or, for any purpose other
than the use hereinbefore specifically mentioned.  Those portions, if any, of
the Premises, identified as toilets and utility areas shall be used by Tenant
only for the purposes for which they are designed.

 

Section 3.02           Tenant shall not use or permit the use of the Premises or
any part thereof in any way which would violate any of the covenants,
agreements, terms, provisions and conditions of this Lease or for any unlawful
purposes or in any unlawful manner and Tenant shall not suffer or permit the
Premises or any part thereof to be used in any manner or anything to be done
therein or anything to be brought into or kept therein which, in the reasonable
judgment of Landlord, shall in any way materially impair the character,
reputation or appearance of the Building as a high quality office building,
impair or interfere with any of the Building services or the proper and economic
heating, cleaning, air conditioning or other servicing of the Building or
Premises, or impair or interfere with the use of any of the other areas of the
Building by, or occasion discomfort, inconvenience or annoyance to, any of the
other tenants or occupants of the Building.  No property other than such as
might normally be brought upon or kept in the Premises as an incident to the
reasonable use of the Premises for the purposes specified in this Lease shall be
brought upon or kept in the Premises.

 

Section 3.03           If any governmental license or permit shall be required
for the proper and lawful conduct of Tenant’s business or other activity carried
on in the Premises, and if the failure to secure such license or permit might or
would, in any way, adversely affect Landlord, then Tenant, at Tenant’s expense,
shall duly procure and thereafter maintain such license or permit and submit the
same to inspection by Landlord.  Tenant, at Tenant’s expense, shall at all times
comply with the requirements of each such license or permit.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 4

 

Appurtenances, Etc., Not to be Removed

 

Section 4.01           (a)           All alterations, additions, decorations,
fixtures, equipment, improvements, installations and appurtenances attached to,
or built into the Premises prior to, at the commencement of or during the term
hereof (Appurtenances), whether or not furnished or installed at the expense of
Tenant or by Tenant, including without limitation, Tenant’s Changes as defined
in Section 5.01(e) hereof, shall be and remain part of the Premises and be
deemed the property of Landlord and shall not be removed by Tenant, except as
otherwise expressly provided in this Lease.  Without limiting the generality of
the immediately preceding sentence, all electric, plumbing, heating, sprinkler,
dumbwaiter, elevator, telephone, telegraph, communication, radio and television
systems, fixtures and outlets, venetian blinds, partitions, railings, gates,
doors, stairs, paneling, cupboards (whether or not recessed in paneling),
molding, shelving, radiator enclosures, cork, rubber, tile and composition
floors, and ventilating, silencing, air conditioning and cooling equipment shall
be deemed included in such Appurtenances, if attached to or built into the
Premises.  Appurtenances shall also include, without limitation, all wiring,
cables, risers and similar installations appurtenant thereto installed by Tenant
in the risers or other common areas of the Building.  Notwithstanding anything
contained in this Section 4.01 to the contrary, any Appurtenances furnished and
installed in any part of the Premises at the sole expense of Tenant and all of
Tenant’s personal property (such Appurtenances as referred to in this sentence
and Tenant’s personal property collectively “Tenant’s Property”) may be removed
from the Building by Tenant prior to the Expiration Date, provided however, if
and to the extent requested by Landlord prior to the Expiration Date, all
Appurtenances, Tenant’s Property and Tenant’s Changes so requested by Landlord
shall be removed from the Building by Tenant prior to such Expiration Date. 
Tenant shall repair, restore, replace and/or rebuild (as the circumstances may
require), in a good and workmanlike manner any damage to the Premises or the
Building caused by such removal.  At the time of installing any Appurtenance,
Tenant’s Property or Tenant’s Changes, Tenant may request Landlord to waive
Tenant’s obligation to remove in writing.  Tenant shall not be obligated to
remove any such Appurtenance, Tenant’s Property or Tenant’s Changes which are
the subject of any such written waiver signed by Landlord but must provide a
copy of such written waiver in the

 

10

--------------------------------------------------------------------------------


 

event that a dispute arises.  Failure to provide a copy of any such waiver shall
be presumptive evidence that a waiver was not granted.  If any of the
Appurtenances, Tenant’s Property or Tenant’s Changes which are required to be
removed from the Building by Tenant are not so removed within the time above
specified, then Landlord (in addition to all other rights and remedies to which
Landlord may be entitled at any time) may at its election deem that the same has
been abandoned by Tenant to Landlord, but no such election shall relieve Tenant
of Tenant’s obligation to pay the actual out-of-pocket expenses of removing the
same from the Premises or the expense of repairing, restoring, replacing and/or
rebuilding (as the circumstances may require) damage to the Premises or to the
Building arising from such removal, which obligation shall survive the
Expiration Date.

(b)           Notwithstanding anything contained in this Section 4.01 to the
contrary, Tenant shall not be required to remove any Tenant’s Changes which
Tenant may perform to the Premises pursuant to and in accordance with the terms
of this Lease which are non-structural, do not involve the perforation of a
floor slab or the exterior facade, and are otherwise consistent with customary
office usage.  Tenant shall (if designated by Landlord at the time Landlord
approves the plans for Tenant’s Changes) be required to remove overstandard
and/or structural alterations, including, without limitation, structural steel
installed below existing members, raised flooring, and any bathrooms other than
the base Building core area bathrooms, provided however, as to the said items
Tenant may be required to remove Landlord will specify such items on Landlord’s
approval of the plans and specifications for Tenant’s Changes (Tenant being
obligated to remove only such items as it installs within the Premises and are
so specified by Landlord).  Tenant shall also be required to remove any wires,
cabling or other installations within any conduits or riser space within the
Building.

 

Section 4.02           All the perimeter walls and doors of the Premises, any
balconies, terraces or roofs adjacent to the Premises, and any space in and/or
adjacent to the Premises used for shafts, stairways, stacks, pipes, vertical
conveyors, mail chutes, pneumatic tubes, conduits, ducts, electric or other
utilities, rooms containing elevator or air conditioning machinery and
equipment, sinks, or other similar or dissimilar Building facilities, and the
use thereof, as well as access thereto (including the right to secure same)
through the Premises for the purpose of such use and the operation, improvement,
alteration, replacement, addition, repair, cleaning,

 

11

--------------------------------------------------------------------------------


 

maintenance, safety, security, and/or decoration thereof, are expressly reserved
to Landlord.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 5

 

Various Covenants

 

Section 5.01           Tenant covenants and agrees that Tenant will:

 

(a) Except for Landlord’s obligations under Section 10.02 hereof, take good care
of and maintain in good order, condition and repair the Premises and
Appurtenances, and, at Tenant’s sole cost and expense, make all non-structural
repairs, restorations and/or replacements thereto as may be required to keep the
Premises and Appurtenances in good order and condition.  Tenant shall also be
responsible for the cost of all repairs, interior and exterior, structural and
non-structural, ordinary and extraordinary, foreseen or unforeseen, in and to
the Building and the facilities and systems thereof, the need for which arises
out of (i) the performance or existence of Tenant’s Changes (herein defined),
(ii) the installation, use or operation of Tenant’s Property, (iii) the moving
of Tenant’s Property into or out of the Premises or the Building, (iv) Tenant’s
compliance or non-compliance with any legal and/or insurance requirements or (v)
the act, omission, misuse or neglect of Tenant or any of its subtenants or its
or their agents, licensees or invitees.  Any repairs in or to the Building
and/or the facilities and systems thereof for which Tenant is so responsible
shall be performed by Landlord at Tenant’s expense and Tenant shall pay
Landlord’s charge therefor as additional rent hereunder within ten (10) days
after Landlord gives Tenant an invoice therefor.  All repairs and replacements
made by or on behalf of Tenant or any person claiming through or under Tenant
shall be made in conformity with the provisions of this Lease and shall be at
least equal in quality and class to the original work or installation or the
then standards for the Building established by Landlord.

 

(b) Observe and comply (and cause its agents, employees, invitees and licensees
to observe and comply) with the rules and regulations annexed hereto and such
additional reasonable rules and regulations as Landlord hereafter at any time or
from time to time may make and may communicate in writing to Tenant, provided,
however, that in the case of any conflict between the provisions of this Lease
and such rule or regulation, the provisions of this Lease shall control; and
provided further that nothing contained in this Lease shall be construed to
impose upon Landlord any duty or obligation to enforce the rules and regulations
or the terms, covenants or conditions in any other

 

13

--------------------------------------------------------------------------------


 

lease as against any other tenant and; provided further that Landlord shall not
be liable to Tenant for violation of the same by any other tenant, its
employees, agents, visitors, invitees, subtenants or licensees.  In enforcing
the rules and regulations, Landlord agrees to treat similarly situated tenants
in a similar fashion.

 

(c) Subject to Section 5.02(a) hereof, permit Landlord and any mortgagee of the
Building and/or the Land or of the interest of Landlord therein and any lessor
under any ground or underlying lease, and their representatives, to enter the
Premises at all reasonable hours upon reasonable (24-hours) prior written (fax
being acceptable) notice (except in the case of an emergency when no notice will
be required) for the purposes of inspection, or of making repairs, replacements
or improvements in or to the Premises or the Building or equipment, or of
complying with all laws, orders and requirements of governmental or other
authority or of fulfilling any obligation or exercising any right reserved to
Landlord by this Lease (including the right during the progress of such repairs,
replacements or improvements or while performing work and furnishing materials
in connection with compliance with any such laws, orders or requirements, to
keep and store within the Premises (in compliance with all insurance and legal
requirements) all necessary materials, tools and equipment).

 

(d)  Make no claim against Landlord, or any lessor under any ground or
underlying lease, or any mortgagee under any mortgage or trust indenture
(collectively herein the “Indemnitees”) for any damage to property entrusted to
employees of Landlord or for any loss of or damage to any property by theft
(including damage resulting from theft or attempted theft) or any injury or
damage to Tenant or other persons or property resulting from fire, explosion,
falling plaster, steam, gas, electricity, water, rain or snow or leaks from any
part of the Building or from the pipes, appliances or plumbing works or from the
roof, street or subsurface or from any other place or by dampness, or caused by
other tenants or persons in the Building, or by any other cause of whatsoever
nature (including, without limitation, damage or injury caused by any hazardous
or dangerous condition, waste, material and/or substance (as the same may be
defined in any local, state or federal rule, regulation or statute)), unless
caused by or due to the negligence or willful misconduct of Landlord, its
agents, servants or employees, but subject to the Sections 7.03 and 7.04 hereof.

 

14

--------------------------------------------------------------------------------


 

(e)           (i)            Make no alterations, decorations, installations,
repairs, additions, improvements or replacements including Tenant’s initial work
in the Premises necessary for Tenant’s occupancy thereof (herein collectively
called “Tenant’s Changes”) in, to or about the Premises without Landlord’s prior
written consent; provided, however, Landlord agrees (1) that Tenant shall not be
required to obtain Landlord’s prior written consent to Tenant’s Changes which
(a) are non-structural and decorative in nature and/or do not involve the
perforation of any floor slab, (b) do not connect to or adversely affect any of
the Building’s systems, (c) are not visible from outside the Premises, (d) do
not cost in excess of $*** in the aggregate in any twelve (12) month period, (e)
do not affect, nor are visible from, the exterior of the Building, and (f) do
not affect the common corridor of any floor on which the Premises are located
(if any) or any other common areas of the Building, provided that Tenant gives
Landlord (x) no less than ten (10) business days’ prior written notice of its
intention to so perform such Tenant’s Changes along with copies of the plans and
specifications related thereto (or a detailed sketch for those Tenant’s Changes
for which plans and specifications are not customarily prepared) and (y) such
other information which Landlord reasonably requests with respect thereto within
five (5) business days’ after the same is requested, and (2) to be reasonable in
granting or withholding its consent to Tenant’s Changes which meet the criteria
set forth in (a), (b), (c), (e), and (f) but cost in excess of $*** in the
aggregate in any twelve (12) month period.  Tenant’s Changes shall only be
performed by contractors, subcontractors or mechanics approved by Landlord
provided Landlord’s approval with respect thereto shall be reasonable if the
Tenant’s Changes involved meet the criteria set forth in (a), (b), (c), (e), and
(f).  Tenant’s Changes shall be done at Tenant’s sole expense and at such times
and in such manner as Landlord may from time to time reasonably designate. 
Landlord shall not unreasonably withhold its consent to Tenant’s Changes
involving floor reinforcements, subject to Tenant’s compliance with all
applicable provisions of this Lease.

 

(ii)           Prior to the commencement of any Tenant’s Changes, Tenant shall
submit to Landlord, (1) for Landlord’s

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

15

--------------------------------------------------------------------------------


 

written approval, three (3) complete sets of the plans and specifications (to be
prepared by and at the expense of Tenant) of such proposed Tenant’s Changes in
detail satisfactory to Landlord, and (2) upon Landlord’s request and for
Tenant’s Changes estimated to cost in excess of $***, at Tenant’s sole cost and
expense, either (i) a completion bond, issued by a surety company acceptable to
Landlord in an amount at least equal to the estimated cost of such Tenant’s
Changes or (ii) at Tenant’s option, an irrevocable letter of credit (the
combined sum under this letter of credit and the letter of credit held as the
security deposit hereunder shall never exceed the total amount of the security
deposit required hereunder at the time of the Tenant’s Change), drawn on a bank
which is a member of The New York Clearing House Association and otherwise
satisfactory to Landlord, in an amount equal to *** percent (***%) of Landlord’s
estimate of the cost of performing such Tenant’s Changes, in each case
guaranteeing to Landlord the completion of such Tenant’s Changes within a
reasonable time, as follows:  (A) free and clear of all liens, conditional bills
of sale, security agreements and other claims, charges and encumbrances (other
than security agreements or other encumbrances in favor of any mortgagee of
Landlord) and (B) in accordance with the requirements of this Lease.  Landlord
shall respond to Tenant’s request for approval of Tenant’s plans within ten (10)
business days after Landlord’s receipt of such plans.  In no event shall any
material or equipment be incorporated in or to the Premises in connection with
any such Tenant’s Changes which is subject to any lien, security agreement,
charge, mortgage or other encumbrance of any kind whatsoever or is subject to
any conditional sale or other similar or dissimilar title retention agreement. 
Any mechanic’s lien filed against the Premises or the Building for work done
for, or claimed to have been done for, or materials furnished to, or claimed to
have been furnished to, Tenant shall be discharged by Tenant within thirty (30)
days thereafter, at Tenant’s expense, by filing the bond required by law or
otherwise.

 

(iii)          All Tenant’s Changes shall at all times comply with (x) all
applicable laws, rules, orders and regulations of governmental authorities
having jurisdiction thereover and all applicable insurance requirements, (y) the

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------


 

rules and regulations of Landlord for tenant alterations, and (z) the plans and
specifications submitted to and approved by Landlord and Tenant’s construction
contract incorporating such plans and specifications.  In connection with any
Tenant’s Changes, Tenant shall pay to Landlord, as additional rent, within ten
(10) days after demand a fee equal to the reasonable actual out-of-pocket costs
incurred by Landlord in connection with, or relating to, any such Tenant’s
Changes.  Except as otherwise provided in this Section 5.01, no Tenant’s Changes
shall be undertaken, started or begun by Tenant or by its agents, employees,
contractors or anyone else acting for or on behalf of Tenant until Landlord has
approved such plans and specifications, and no amendments or additions to such
plans and specifications shall be made without the prior written consent of
Landlord.  Unless all of the conditions contained in this Section 5.01(e) are
fully satisfied, Landlord shall have the right, in Landlord’s sole and absolute
discretion, to withhold its consent to any Tenant’s Changes.  Landlord’s consent
to such plans and specifications shall create no responsibility or liability on
the part of Landlord with respect to their completeness, design sufficiency or
compliance with all applicable laws and/or insurance requirements; nor shall
Landlord’s execution of any documents required to be filed with any governmental
authority in connection with Tenant’s installations or changes create any
responsibility or liability on the part of Landlord to take remedial measures to
bring any Tenant’s installations or changes into compliance with applicable
legal and/or insurance requirements (such responsibility or liability being
allocated hereunder to Tenant).  If any Tenant’s Changes are made or installed
in violation of this Section 5.01(e), Landlord may, at Tenant’s sole cost and
expense, without incurring any liability to Tenant whatsoever, enter upon the
Premises and remove such illegitimate Tenant’s Changes and repair any damage
caused by the installation and/or removal of the same.

 

(iv)          In connection with the completion of Tenant’s Changes or in the
performance of any other activities within the Building by or on behalf of
Tenant:  (a) neither Tenant nor its agents, contractors or subcontractors shall
interfere with the operations of the Building or any work being done by Landlord
or its agents, contractors or subcontractors in the Building; (b) Tenant shall
comply with any reasonable work schedule, rules and regulations proposed by
Landlord or its agents; (c) Tenant shall conform to all of Landlord’s labor
regulations and shall not do or permit anything to be done that might create any
work stoppage, picketing or other labor

 

17

--------------------------------------------------------------------------------


 

disruption or dispute; and (d) the labor employed or contracted for by Tenant
shall be harmonious and compatible with the labor employed or contracted for by
Landlord in the Building, it being agreed that, if in Landlord’s reasonable
judgment Tenant’s labor is incompatible, Tenant shall forthwith upon Landlord’s
demand withdraw Tenant’s labor from the Premises.  If Tenant fails to take any
such actions regarding labor matters, Landlord shall have the right, in addition
to any other rights and remedies available to it under this Lease or pursuant to
law or equity, to seek immediate injunctive relief. Tenant further agrees that
it will, prior to the commencement of any work in the Premises, deliver to
Landlord certificates of insurance evidencing worker’s compensation, public
liability, property damage and such other insurance coverages in such amounts as
are reasonably acceptable to Landlord in connection with Tenant’s Changes. 
Tenant shall keep records of Tenant’s Changes costing in excess of $**** and of
the cost thereof for a period of two (2) years.  Tenant shall, within forty-five
(45) days after demand by Landlord, furnish to Landlord copies of such records.

 

(f)  Not do or permit to be done any act or thing in the Premises which will
invalidate or be in conflict with fire insurance policies issued for office
buildings in the Borough of Manhattan, City of New York, and not do anything or
permit anything to be done, or keep anything or permit anything to be kept, in
the Premises which would increase the fire or other casualty insurance rate on
the Building or the property therein, or which would result in insurance
companies of good standing refusing to insure the Building or any such property
in amounts and against risks as reasonably determined by Landlord, or otherwise
result in non-compliance with the requirements and recommendations of the
National Board of Fire Underwriters or similar organizations promulgating
requirements and recommendations with respect to the Premises.  If by reason of
failure of Tenant to comply with the provisions of this paragraph including, but
not limited to, the mere use to which Tenant puts the Premises, the fire
insurance rate payable by Landlord shall at the beginning of this Lease or at
any time thereafter be higher than it otherwise would be, then Tenant shall
reimburse Landlord, as additional rent hereunder, for that part of all fire

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

18

--------------------------------------------------------------------------------


 

insurance premiums thereafter paid by Landlord which shall have been charged
because of such failure or use by Tenant, and shall make such reimbursement upon
the first day of the month following such outlay by Landlord.  In any action or
proceeding wherein Landlord and Tenant are parties, a schedule or “make up” rate
for the Building or Premises issued by the New York Fire Insurance Rating
Organization, or other body making fire insurance rates for the Premises, shall
be conclusive evidence of the facts therein stated and of the several items and
charges in the fire insurance rate then applicable to the Premises.  That the
Premises are being used for the purpose set forth in Article 3 hereof, shall not
relieve Tenant from the foregoing duties, obligations and expenses (except that
if premiums are being raised generally for office buildings then such increase
shall be reflected as part of Operating Expenses, as herein defined).

 

(g)  Permit Landlord, at reasonable times upon reasonable (48-hours) prior
written (fax being acceptable) notice, to show the Premises to any lessor under
any ground or underlying lease, or any lessee or mortgagee, or any prospective
purchaser, lessee, mortgagee, or assignee of any mortgage of the Building and/or
the Land or of Landlord’s interest therein, and their representatives, and
during the period of twelve (12) months immediately preceding the Expiration
Date with respect to any part of the Premises similarly show any part of the
Premises to any person contemplating the leasing of all or a portion of the
same.

 

(h)  At the end of the term, quit and surrender to Landlord the Premises “broom
clean” and in good order and condition, reasonable wear and tear excepted, and
Tenant shall remove Tenant’s Changes as required by Section 4.01(b) hereof
and/or Tenant’s Property as Landlord elects to have Tenant remove.  If the last
day of the term of this Lease falls on Sunday or a legal holiday, this Lease
shall expire on the business day immediately preceding.  Tenant expressly
waives, for itself and for any person claiming through or under Tenant, any
rights which Tenant or such person may have under the provisions of Section 2201
of the New York Civil Practice Law and Rules and any similar successor law of
the same import then in force, in connection with any holdover proceedings which
Landlord may institute to enforce the provisions of this paragraph (h).  If the
Premises shall not be surrendered within thirty (30) days after the Expiration
Date, Tenant hereby indemnifies Landlord against liability resulting from delay
by Tenant in so surrendering the Premises, including any claims made by any

 

19

--------------------------------------------------------------------------------


 

succeeding tenant or prospective tenant founded upon such delay, as well as for
any and all loss, liability, damages, costs and expenses (including reasonable
counsel fees and disbursements) incurred in connection therewith.  If Tenant
shall remain in possession of the Premises after the Expiration Date without the
execution of a new lease (whether or not with the consent or acquiescence of
Landlord), Tenant’s occupancy shall be deemed to be that of a tenancy-at-will,
and in no event from month-to-month or from year-to-year, and it shall be
subject to all of the other terms of this Lease applicable thereto, including
those set forth in this paragraph (h).  In the event that Tenant defaults or
remains in possession of the Premises or any part thereof after the expiration
of the tenancy-at-will created hereby then Tenant’s occupancy shall be deemed a
tenancy-at sufferance and not a tenancy-at-will.  Nothing contained herein shall
be construed to constitute Landlord’s consent to Tenant holding over after the
Expiration Date or to give Tenant the right to hold over after the Expiration
Date.  During the period in which Tenant holds over, Tenant shall pay rent to
Landlord at a monthly rental equal to the greater of (i) 1.5 times the monthly
Fixed Rent, plus all additional rent and other charges last payable by Tenant
hereunder, or (ii) the fair market rental value of the Premises on a monthly
basis, provided however, and on the condition Landlord and Tenant are then
engaged in good-faith negotiations to extend or renew the term of this Lease,
the holdover rent payable by Tenant hereunder shall not increase during the
first thirty (30) days after the Expiration Date.  Tenant’s obligations under
this paragraph (h) shall survive the expiration of this Lease.

 

(i)  At any time and from time to time upon not less than ten (10) business
days’ prior notice by Landlord to Tenant, execute, acknowledge and deliver to
Landlord, or to anyone else Landlord shall designate, a statement of Tenant (or
if Tenant is a corporation, an appropriate officer of Tenant) in writing
certifying to Landlord or to anyone else Landlord shall designate that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), specifying the dates to which the Fixed Rent, additional
rent and other charges have been paid in advance, if any, and stating whether or
not to the best knowledge of the signer of such certificate Landlord is in
default in performance of any provision of this Lease and, if so, specifying
each such default of which the signer may have knowledge, and further stating
such other items or information as Landlord or Landlord’s designee may
reasonably request, including

 

20

--------------------------------------------------------------------------------


 

without limitation, Tenant’s undertaking not to pay any rent or other charges
for more than a specified period in advance of the due dates therefor set forth
herein; it being intended that any such statement so delivered may be relied
upon by the person to whom the statement is given.  If Tenant fails to execute
and deliver the statement as and when required by this Section 5.01(i), then: 
(1) notwithstanding any other provision of this Lease, such failure (if same
continues for more than five (5) business days after Landlord notifies Tenant of
such failure) shall constitute a default under this Lease beyond any applicable
cure period entitling Landlord to the same rights and remedies as if such
default was with respect to nonpayment of Fixed Rent, and (2) Tenant shall
thereupon constitute and appoint Landlord and/or its successors in interest as
Tenant’s attorney-in-fact to execute and deliver any such statement or
statements for and on behalf of Tenant.

 

(j)  Not move any safe, heavy machinery, heavy equipment, freight, bulky matter
or fixtures into or out of the Building without Landlord’s prior written consent
not to be unreasonably withheld, conditioned or delayed.  If such safe,
machinery, equipment, freight, bulky matter or fixtures require special
handling, Tenant agrees to employ only persons holding a Master Rigger’s License
to do said work, and that all work in connection therewith shall comply with the
Administrative Code of the City of New York.  Notwithstanding said consent of
Landlord, Tenant shall defend and indemnify Landlord for, and hold Landlord
harmless and free from, all loss, costs, liabilities and damages sustained by
person or property, as well as for all expenses and reasonable attorneys’ fees
incurred in connection therewith, and all costs incurred in repairing any damage
to the Building or Appurtenances (including, without limitation, Landlord’s
reasonable charge for any repairs performed by Landlord’s employees).

 

(k)  To the extent not prohibited by applicable law, indemnify, defend and save
harmless, the Indemnitees, and their respective officers, directors,
contractors, agents and employees, from and against any and all liability
(statutory or otherwise), claims, actions, suits, demands, damages, judgments,
costs, interest and expenses of any kind or nature of anyone whomsoever
(including, but not limited to, reasonable counsel fees and disbursements
incurred in the defense of any action or proceeding), to which they may be
subject or which they may suffer by reason of any claim for, any injury to, or
death of, any person or persons, theft or damage to property (including any

 

21

--------------------------------------------------------------------------------


 

loss of use thereof) or damage to the Building or Appurtenances or otherwise
arising from or in connection with the use of or from any work, installation or
thing whatsoever done (other than by Landlord or its agents or employees) in or
about the Premises and/or the Building during or subsequent to (in the case of a
holdover) the term of this Lease, or arising from any condition of the Premises
and/or the Building due to or resulting from any default by Tenant in the
performance of Tenant’s obligations under this Lease or from any act, omission
or negligence of Tenant or any of Tenant’s officers, directors, agents,
contractors, employees, subtenants, licensees or invitees.  Where not prohibited
by applicable law, no workers’ compensation claim by any of Tenant’s employees
will be subrogated against Landlord.  Tenant’s obligations under this paragraph
shall survive the Expiration Date, subject to any applicable statutes of
limitations.

 

(l)  Not do or permit to be done any act or thing which would cause any
hazardous or dangerous condition, waste, material and/or substance (as the same
may be defined in any local, state or federal rule, regulation or statute) to be
used, stored, transported, released, handled, produced, created, disposed of, or
installed in, on, from, or at the Premises and/or the Building, except for small
amounts of standard office and cleaning supplies; provided that all such
materials and/or substances (i) shall at all times be used, stored, transported,
released, handled, produced, created, disposed of, and/or installed in
compliance with all applicable legal and/or insurance requirements, (ii) shall
not create any additional burden on Landlord to notify other tenants, the public
or any governmental authority of the existence of such materials and/or
substances and (iii) shall not cause any increase in Landlord’s insurance
rates.  Landlord shall not be deemed responsible for and Tenant agrees to
indemnify and defend Landlord for, and hold Landlord harmless and free from, any
and all loss, liability, damages, costs and expenses sustained by person or
property and any and all loss, liability, damages, costs and expenses incurred
by Landlord with respect to or in settlement of any claims or judgments brought
in connection with any environmental condition in the Premises or the Building
created or caused by Tenant or its agents, including reasonable counsel fees and
disbursements incurred in connection therewith.  Tenant shall be responsible for
all adverse affects of backflow, backfeed, harmonics and other like-type
conditions, whether to, in, at, or outside the Building, which emanate from, are
caused by, or relate to the Premises and/or the systems serving the Premises
and/or the

 

22

--------------------------------------------------------------------------------


 

equipment, machinery, fixtures, furnishings, products and lighting located in
the Premises.

 

Section 5.02           Landlord covenants and agrees that Landlord will:

 

(a)  use reasonable efforts not to interfere with Tenant’s business during such
times as Landlord exercises its rights under the various provisions of this
Lease which permit Landlord to perform work, repairs, improvements, maintenance
and/or alterations to the Building (including the Premises) but Landlord shall
not be required to perform the same on an overtime or premium pay basis; and

 

(b)  give Tenant reasonable prior written (fax being acceptable) notice of all
entry into the Premises (except in the case of an emergency when no such notice
shall be required).

 

ARTICLE 6

 

Changes or Alterations by Landlord

 

Section 6.01           Landlord reserves the right to make such changes,
alterations, additions, improvements, repairs or replacements in or to the
Building (including the Premises) and the fixtures and equipment thereof, as
well as in or to the street entrances, halls, passages, elevators, escalators,
stairways and other parts thereof, and to erect, maintain and use pipes, ducts
and conduits in and through the Premises, all as Landlord may deem necessary or
desirable; provided, however, Landlord agrees that the end result of any of the
foregoing shall not materially interfere with Tenant’s use of the Premises or
access thereto.  Nothing contained in this Article 6 shall relieve Tenant of any
duty, obligation or liability of Tenant with respect to making any repair,
replacement or improvement or complying with any law, order or requirement of
any governmental or other authority.

 

Section 6.02           Landlord reserves the right to name the Building and to
change the name or address of the Building at any time and from time to time
upon no less than thirty (30) days prior notice.  Neither this Lease nor any use
by Tenant shall give Tenant any easement or other right in or to the use of any
door or any passage or any concourse or any plaza connecting the Building with
any subway or any other building or to any public conveniences, and the use of
such doors, passages, concourses,

 

23

--------------------------------------------------------------------------------


 

plazas and conveniences may, without notice to Tenant be regulated or
discontinued at any time by Landlord.  If at any time any windows of the
Premises are (i) broken, temporarily darkened (which shall not be construed as
encompassing any solar-tinting and/or blinds that Landlord may require) or
obstructed incident to or by reason of repairs, replacements, maintenance and/or
cleaning in, on, to or about the Building or any part or parts thereof or
(ii) permanently darkened (which shall not be construed as encompassing any
solar-tinting and/or blinds that Landlord may require) for any reason whatsoever
beyond Landlord’s control or (iii) temporarily or permanently closed or rendered
inoperable for any reason whatsoever including, but not limited to, Landlord’s
own acts, Landlord shall not be liable for any damage Tenant may sustain thereby
and Tenant shall not be entitled to any compensation therefor or abatement of
rent nor shall the same release Tenant from its obligations hereunder or
constitute an eviction and Landlord shall use commercially reasonable efforts to
diligently correct such condition to the extent practical and to the extent
within Landlord’s control.

 

Section 6.03           Except as provided in Article 7 and Section 17.05 of this
Lease, there shall be no allowance to Tenant for a diminution of rental value,
the same shall not constitute an eviction of Tenant in whole or in part and
Landlord shall incur no liability whatsoever by reason of inconvenience,
annoyance, or injury to business arising from Landlord, Tenant or others making
any changes, alterations, additions, improvements, repairs or replacements in or
to any portion of the Building or the Premises or in the Appurtenances thereof
or in the taking or storing of material in the Premises in connection therewith
and no liability shall be incurred by Landlord for failure of Landlord or others
to make any changes, alterations, additions, improvements, repairs or
replacements in or to any portion of the Building or the Premises, or in the
Appurtenances.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 7

 

Damage by Fire, Etc.

 

Section 7.01           Subject to Section 7.02, if any part of the Premises
shall be damaged by fire or other casualty, Tenant shall give prompt written
notice thereof to Landlord and Landlord shall proceed with reasonable diligence,
and in a manner consistent with the reasonable provisions of any ground or
underlying lease and any mortgage affecting the same or the Land and/or the
Building or Landlord’s interest therein, to repair such damage, and if any part
of the Premises shall be rendered untenantable by reason of such damage, the
annual Fixed Rent payable hereunder shall be abated to the extent that such
Fixed Rent relates to such part of the Premises for the period from the date of
such damage to the date when such part of the Premises shall have been made
tenantable or to such earlier date upon which the full term of this Lease with
respect to such part of the Premises shall expire or terminate.  If Landlord or
any holder of any superior mortgage (as herein defined) or any lessor under any
superior lease (as herein defined) shall be unable to collect the insurance
proceeds (including rent insurance) applicable to such damage solely because of
some bad faith action or inaction on the part of Tenant or Tenant’s agents,
contractors, employees, guests, invitees or licensees, then Landlord’s charge
for repairing such damage shall be paid by Tenant and there shall be no
abatement of rent.  Landlord shall use commercially reasonable efforts to avoid
any inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting in any way from such damage or the repair thereof.  Tenant
acknowledges and agrees that Landlord shall not:  (i) carry insurance of any
kind on any Appurtenances, Tenant’s Property, or Tenant’s Changes or (ii) be
obligated to repair any damage thereto or replace any of same, which obligation
shall be the sole responsibility of Tenant.

 

Section 7.02           If substantial alteration or reconstruction of the
Building shall, in the reasonable opinion of Landlord, be required as a result
of damage by fire or other casualty (whether or not the Premises shall have been
damaged by such fire or other casualty) and if Landlord does not act in a manner
discriminatory to Tenant, or if more than fifty percent (50%) of the Premises
shall be damaged by fire or other casualty during the last two (2) years of the
term of this Lease, then this Lease and the term and estate hereby granted may
be terminated by Landlord by its giving to Tenant within one hundred

 

25

--------------------------------------------------------------------------------


 

twenty (120) days after the date of such damage written notice specifying a
date, not less than thirty (30) days after the giving of such notice, for such
termination.

 

Section 7.03           Landlord and Tenant shall each secure an appropriate
clause in, or an endorsement upon, each all risk property damage policy obtained
by it and covering the Building, the Premises or Tenant’s Property pursuant to
which the respective insurance companies waive subrogation or permit the
insured, prior to any loss, to waive any claim it might have against the other. 
Provided the terms of the applicable insurance policy will not be violated or
rendered unenforceable, the waiver of subrogation or permission for waiver of
any claim hereinbefore referred to shall extend to the agents of each party.

 

Section 7.04           Notwithstanding any other provision of this Lease to the
contrary (other than the second sentence of Section 7.01) with respect to any
property whether insured or not, each party hereby releases the other and its
partners, agents and employees with respect to any claim (including a claim for
negligence) which it might otherwise have against the other party for loss,
damage or destruction with respect to its property by fire or other casualty
(including rental value or business interruption, as the case may be) occurring
during the term of this Lease.  Nothing in this Section 7.04 shall relieve
Tenant or Landlord of its obligations to make repairs to the Premises in
accordance with the terms of this Lease.

 

Section 7.05           This Lease shall be considered an express agreement
governing any case of damage to or destruction of the Building or any part
thereof by fire or other casualty, and Section 227 of the Real Property Law of
the State of New York providing for such a contingency in the absence of express
agreement, and any other law of like import now or hereafter in force, shall
have no application in such case.

 

Section 7.06           Notwithstanding the above to the contrary, in the event
that more than fifty percent (50%) of the Premises shall be damaged by fire or
other casualty and restoration is not substantially completed by Landlord within
one (1) year after the occurrence of said casualty, subject to extension for
circumstances beyond Landlord’s reasonable control (the “Restoration Period”),
then Tenant shall be entitled to terminate this Lease provided Landlord receives
a written termination notice (which shall be deemed irrevocable) from

 

26

--------------------------------------------------------------------------------


 

Tenant within forty-five (45) days after the expiration of the Restoration
Period, time being of the essence.  In the event that Landlord does not receive
said notice within said forty-five (45) day period, then Tenant’s right to
terminate pursuant to this Section 7.06 shall be void and of no further force or
effect.

 

ARTICLE 8

 

Condemnation

 

Section 8.01           In the event that the whole of the Premises shall be
lawfully condemned or taken in any manner for any public or quasi-public use,
this Lease and the term and estate hereby granted shall forthwith cease and
terminate as of the date of vesting of title.  In the event that only a part of
the Premises shall be so condemned or taken, then, effective as of the date of
vesting of title, the Fixed Rent hereunder shall be abated in an amount thereof
apportioned according to the area of the Premises so condemned or taken.  In the
event that a material part of the Building shall be so condemned or taken, then
Landlord (whether or not the Premises be affected) may, at Landlord’s option,
terminate this Lease and the term and estate hereby granted as of the date of
such vesting of title by notifying Tenant in writing of such termination within
one hundred twenty (120) days following the date on which Landlord shall have
received notice of vesting of title.  If Landlord does not elect to terminate
this Lease, as aforesaid, this Lease shall be and remain unaffected by such
condemnation or taking, except that the Fixed Rent payable hereunder shall be
abated to the extent, if any, hereinbefore provided in this Article 8.  In the
event that only a part of the Premises shall be so condemned or taken and this
Lease and the term and estate hereby granted with respect to the remaining
portion of the Premises are not terminated as hereinbefore provided, Landlord
will, with reasonable diligence and at its expense, restore the remaining
portion of the Premises as nearly as practicable to the same condition as it was
in prior to such condemnation or taking.   However, Landlord shall not be
obligated to repair any damage to Tenant’s Property or replace the same.

 

Section 8.02           In the event of a termination of this Lease pursuant to
Section 8.01 of this Article 8, this Lease and the term and estate hereby
granted shall expire as of the date of such termination with the same effect as
if that were the date hereinbefore set for the expiration of the full term of
this

 

27

--------------------------------------------------------------------------------


 

Lease, and the Fixed Rent payable hereunder shall be apportioned as of such
date.

 

Section 8.03           In the event of any condemnation or taking hereinbefore
mentioned of all or a part of the Building, Landlord shall be entitled to
receive the entire award in the condemnation proceeding, including any award
made for the value of the estate vested by this Lease in Tenant, and Tenant
hereby expressly assigns to Landlord any and all right, title and interest of
Tenant now or hereafter arising in or to any such award or any part thereof, and
Tenant shall be entitled to receive no part of such award.  The foregoing shall
not prohibit Tenant’s independent claim for the value of Tenant’s trade fixtures
and moving expenses and any other claim permitted under law so long as any award
made to Tenant based upon such claim does not reduce the award otherwise payable
to Landlord.

 

Section 8.04           Notwithstanding anything hereinabove contained in this
Article, if all or any portion of the Premises shall be lawfully condemned or
taken for any temporary public or quasi-public use not to exceed one consecutive
year, this Lease shall not terminate and Tenant shall continue to perform or
observe all of Tenant’s obligations hereunder as though such condemnation or
taking had not occurred, except only as Tenant may be prevented from so doing by
reason of the lawful use and occupancy of the Premises or portion thereof
affected by such condemnation or taking during such temporary period.  In the
event of any such condemnation or taking, Tenant shall be entitled to receive
the award with respect to the Premises or portion thereof covered by such
condemnation or taking (whether paid as damages, rent or otherwise), unless the
period of occupancy extends beyond the termination of this Lease, in which case
Landlord shall be entitled to such part of such award as shall be properly
allocable to the cost of restoration of the Premises and the balance of said
award shall be apportioned between Landlord and Tenant as of the scheduled
Expiration Date.  If such condemnation or taking shall end before the Expiration
Date, Tenant shall, at its sole cost and expense, restore the Premises as nearly
as possible to the condition in which they were prior to such condemnation or
taking.

 

28

--------------------------------------------------------------------------------


 

ARTICLE 9

 

Compliance with Laws

 

Section 9.01           Tenant, at Tenant’s expense, shall comply with all laws
and ordinances, and all rules, orders and regulations of all governmental
authorities and of all insurance bodies, at any time duly issued or in force,
applicable to the Premises or any part thereof or to Tenant’s use or alteration
thereof, except that Tenant shall not hereby be under any obligation to comply
with any law, ordinance, rule, order or regulation requiring any structural
alteration of or in connection with the Premises, unless such alteration is
required by reason of a condition which has been created by, or at the instance
of Tenant, or is attributable to the specific manner of use (as opposed to mere
office use) to which Tenant puts the Premises, or Tenant’s alteration thereof,
or is required by reason of a breach of any of Tenant’s covenants and agreements
hereunder.  Where any structural alteration of or in connection with the
Premises is required by any such law, ordinance, rule, order or regulation, and,
by reason of the express exception hereinabove contained, Tenant is not under
any obligation to make such alteration, then Landlord shall make such alteration
and, subject to Section 26.04, pay the cost thereof.

 

Section 9.02           Subject to Section 26.04, Landlord shall, within a
reasonable period of time after Tenant notifies Landlord of the same or Landlord
obtains knowledge of same, comply with all laws and ordinances, and all rules,
orders and regulations of all governmental authorities and of all insurance
bodies, at any time duly issued or in force, applicable to the Land and the
Building or any part thereof (excluding the Premises) which are not the
obligation of Tenant under this Lease, to the extent that non-compliance would
adversely affect, by more than a de minimis amount, Tenant’s ability to use and
occupy the Premises for the uses permitted under this Lease.

 

ARTICLE 10

 

Accidents to Plumbing and Other Systems

 

Section 10.01         Tenant shall give to Landlord prompt written notice of any
damage to, or defective condition in, any part or appurtenance of the Building’s
plumbing, electrical, heating, air conditioning (excluding any supplemental air
conditioning units and equipment servicing the Premises which shall be Tenant’s
responsibility to repair, maintain and replace)  or other systems serving,
located in, or passing through the Premises (collectively, the “Systems”). 
Following such notice, any such damage to or defective condition of the Systems
shall be

 

29

--------------------------------------------------------------------------------


 

remedied by Landlord with reasonable diligence, but if such damage or defective
condition was caused by, or resulted from the use by, Tenant or by the
employees, agents, licensees or invitees of Tenant, Landlord’s actual
out-of-pocket cost for the remedy thereof shall be paid by Tenant.  Tenant shall
not be entitled to claim any damages arising from any such damage or defective
condition unless the same shall have been caused by the negligence or willful
misconduct of Landlord, its agents or employees in the operation or maintenance
of the Premises or Building and the same shall not have been remedied by
Landlord with reasonable diligence after written notice thereof from Tenant to
Landlord; nor shall Tenant be entitled to claim any eviction by reason of any
such damage or defective condition.  Notwithstanding anything contained in this
Lease to the contrary, Landlord shall not be responsible for repairing any
portion of the Systems serving the Premises (whether located within or outside
the Premises) which were installed by or on behalf of Tenant.

 

Section 10.02         Landlord shall, at its sole cost and expense (except as
otherwise provided herein), keep and maintain in good repair and working order
and make all repairs to and perform necessary maintenance upon the Building and
all parts thereof, including structural elements, life-safety, plumbing,
electrical and HVAC systems within the Building which generally service the
Building and are required in the normal maintenance and operation of the
Building.  Notwithstanding anything in this Section 10.02 or elsewhere in this
Lease to the contrary, it is agreed that Landlord is not obligated hereunder to
maintain the Building in any better repair or working order than as would be
expected for a first-class office building in midtown Manhattan.

 

ARTICLE 11

 

Notices and Service of Process

 

Section 11.01         (a) Except as otherwise set forth below, any notice,
consent, approval, demand or statement hereunder by either party to the other
party shall be in writing and shall be deemed to have been duly given only if
sent by (i) registered or certified mail, return receipt requested, or (ii) by
messenger or recognized overnight courier (requiring signed receipt), in either
event addressed to such other party, which address for Landlord shall be the
address as hereinbefore set forth, Attention:  Senior Vice President - Office
Buildings, with copies to the Vice President of Property Management, at the
address as

 

30

--------------------------------------------------------------------------------


 

hereinbefore set forth, and to the Building Manager, in care of the Building
Office, 1177 Avenue of the Americas, New York, NY 10036, and for Tenant shall be
the Premises (or Tenant’s address as hereinbefore set forth if mailed prior to
Tenant’s occupancy of the Premises), or if the address of such other party for
notices shall have been duly changed as herein provided, if mailed, as
aforesaid, to such other party at such changed address.  Either party may at any
time change the address for such notices, consents, approvals, demands or
statements by mailing, as aforesaid, to the other party a notice stating the
change and setting forth the changed address.  If the term “Tenant”, as used in
this Lease, refers to more than one person, any notice, consent, approval,
demand or statement given as aforesaid to any one of such persons shall be
deemed to have been duly given to Tenant.  Any notice, consent, approval, demand
or statement given pursuant to the above shall be deemed received on the day of
delivery (with signed receipt) or rejection, as the case may be.

 

(b) Tenant acknowledges and agrees that all disputes arising, directly or
indirectly, out of or relating to this Lease should be dealt with by application
of the laws of the State of New York and adjudicated in the state courts of the
State of New York sitting in New York County or the Federal courts sitting in
the State of New York in New York County; and hereby expressly and irrevocably
submits Tenant to the jurisdiction of such courts in any suit, action or
proceeding arising, directly or indirectly, out of or relating to this Lease. 
So far as is permitted under the applicable law, this consent to personal
jurisdiction shall be self-operative and no further instrument or action, other
than service of process in one of the manners permitted by law, shall be
necessary in order to confer jurisdiction upon Tenant in any such court. 
Provided that service of process is effected upon Tenant in one of the manners
permitted by law, Tenant irrevocably waives, to the fullest extent permitted by
law, and agrees not to assert, by way of motion, as a defense or otherwise, (i)
any objection which it may have, or may hereafter have to the laying of the
venue of any such suit, action or proceeding brought in such a court as is
mentioned in the previous paragraph, (ii) any claim that any such suit, action
or proceeding brought in such a court has been brought in an inconvenient forum,
or (iii) any claim that it is not personally subject to the jurisdiction of the
above-named courts.  Tenant hereby further irrevocably consents to the service
of process in any suit, action or proceeding by the mailing or delivery of the
appropriate documents (e.g., process

 

31

--------------------------------------------------------------------------------


 

or summons) by Landlord to the Premises and delivered in one of the manners set
forth in 11.01(a) above.  Nothing herein shall in any way be deemed to limit the
ability of Landlord to serve any such papers in any other manner permitted by
applicable law.

 

(c)           Notwithstanding anything contained in this Lease to the contrary,
bills for additional rent shall be deemed to have been duly given if sent to
Tenant only (and no other party need receive it in order for the same to be
deemed duly given) at the Premises (or Tenant’s address as hereinbefore set
forth if mailed prior to Tenant’s occupancy of the Premises) by first class mail
(and which need not be registered, certified or return receipt requested) or by
messenger or recognized overnight courier without, in any case, the requirement
of a signed receipt.

 

Section 11.02         Any notice which Landlord gives to Tenant (or any other
party) prior to being notified of the assignment of this Lease (or the transfer
of any interest in any portion of the Premises) shall be binding upon any such
assignee (or party acquiring the interest) notwithstanding the fact that said
assignee (or party acquiring the interest) did not receive any such notice.  Any
action that Landlord may institute against Tenant (or any other party) prior to
being notified of the assignment of this Lease (or the transfer of any interest
in any portion of the Premises) shall be binding upon any such assignee (or
party acquiring the interest) notwithstanding the fact that said assignee (or
party acquiring the interest) is not named in any such action.  This Section
11.02 shall not be construed as negating the requirement of obtaining Landlord’s
prior written consent under Article 25 in those instances where the same is
required.

 

ARTICLE 12

 

Conditions of Limitation

 

Section 12.01         This Lease and the term and estate hereby granted are
subject to the limitation that:

 

(a)  in case Tenant shall make an assignment of its property for the benefit of
creditors or shall file a voluntary petition under any bankruptcy or insolvency
law, or an involuntary petition under any bankruptcy or insolvency law shall be
filed against Tenant and such involuntary petition is not dismissed within sixty
(60) days after the filing thereof,

 

32

--------------------------------------------------------------------------------


 

(b)  in case a petition is filed by or against Tenant under the reorganization
provisions of the United States Bankruptcy Code or under the provisions of any
law of like import, unless such petition under said reorganization provisions be
one filed against Tenant which is dismissed within sixty (60) days after its
filing,

 

(c)  in case a receiver, trustee or liquidator shall be appointed for Tenant or
of or for the property of Tenant, and such receiver, trustee or liquidator shall
not have been discharged within sixty (60) days from the date of his
appointment,

 

(d)  in case Tenant shall default in the payment of any Fixed Rent or additional
rent or any other charge payable hereunder by Tenant to Landlord on any date
upon which the same becomes due, and such default shall continue for ten (10)
business days’ after Landlord shall have given to Tenant a written notice
specifying such default,

 

(e)  in case Tenant shall default in the due keeping, observing or performance
of any covenant, agreement, term, provision or condition of Article 3 hereof on
the part of Tenant to be kept, observed or performed and if such default shall
continue and shall not be remedied by Tenant within five (5) business days after
Landlord shall have given to Tenant a written notice specifying the same,

 

(f)  in case Tenant shall default in the due keeping, observing or performance
of any of Tenant’s obligations hereunder (other than a default of the character
referred to in clauses (d) or (e) of this Section 12.01), and if such default
shall continue and shall not be remedied by Tenant within twenty-five (25) days
after Landlord shall have given to Tenant a written notice specifying the same,
or, in the case of such a default which for causes beyond Tenant’s control
(which shall not include insufficiency of funds) cannot with due diligence be
cured within said period of twenty-five (25) days, if Tenant (i) shall not,
promptly upon the giving of such notice, advise Landlord in writing of Tenant’s
intention to take all steps necessary to remedy such default with due diligence,
(ii) shall not duly institute and thereafter diligently prosecute to completion
all steps necessary to remedy the same, (iii) shall not remedy the same within a
reasonable time after the date of the giving of said notice by Landlord, or

 

33

--------------------------------------------------------------------------------


 

(g)  in case any event shall occur or any contingency shall arise whereby this
Lease or the estate hereby granted or the unexpired balance of the term hereof
would, by operation of law or otherwise, devolve upon or pass to any firm,
association, corporation, person or entity other than Tenant except as expressly
permitted under Article 25 hereof, or whenever Tenant shall desert or abandon
the Premises or the same shall become vacant (whether the keys be surrendered or
not and whether the rent be paid or not),

 

then, in any of said cases, Landlord may give to Tenant a notice of intention to
end the term of this Lease at the expiration of three (3) days from the date of
the giving of such notice, and, in the event such notice is given, the
expiration of said three (3) day period shall become the Expiration Date, but
Tenant shall remain liable for damages as provided in this Lease or pursuant to
law.  The specified conditions of limitation in this Article 12 are not intended
to be exclusive and Landlord may invoke any additional remedies and/or rights
which it may have at law or in equity, including, without limitation, the right
to bring a “chronic non-payment” action.  If the term “Tenant”, as used in this
Lease, refers to more than one person, then as used in clauses (a), (b) and (c)
of this Section 12.01, said term shall be deemed to include all such persons or
any one of them; if any of the obligations of Tenant under this Lease is
guaranteed, the term “Tenant”, as used in said clauses, shall be deemed to
include also the guarantor or, if there be more than one guarantor, all or any
one of them; and, if this Lease shall have been assigned, the term “Tenant”, as
used in said clauses, shall be deemed to include the assignee and the assignor
or either of them under any such assignment unless Landlord shall, in connection
with such assignment, release the assignor from any further liability under this
Lease, in which event the term “Tenant”, as used in said clauses, shall not
include the assignor so released.

 

ARTICLE 13

 

Re-entry by Landlord

 

Section 13.01         If this Lease shall terminate as provided in Article 12
hereof provided, Landlord or Landlord’s agents may immediately or at any time
thereafter re-enter into or upon the Premises, or any part thereof, in the name
of the whole, either by summary dispossess proceedings or by any suitable

 

34

--------------------------------------------------------------------------------


 

action or proceeding at law, or by force or otherwise (to the extent permitted
by New York law), without being liable to indictment, prosecution or damages
therefor, and may repossess the same, and may remove any persons therefrom, to
the end that Landlord may have, hold and enjoy the Premises again as and of its
first estate and interest therein.  The words “re-enter”, “re-entry” and
“re-entering” as used in this Lease are not restricted to their technical legal
meanings.

 

Section 13.02         In the event of any termination of this Lease under the
provisions of Article 12 hereof or in the event that Landlord shall re-enter the
Premises under the provisions of this Article 13 or in the event of the
termination of this Lease (or of re-entry) by or under any summary dispossess or
other proceeding or action or other measure undertaken by Landlord for the
enforcement of its aforesaid right of re-entry or any provision of law (any such
termination of this Lease being herein called a “Default Termination”), Tenant
shall thereupon pay to Landlord the Fixed Rent, additional rent and any other
charge payable hereunder by Tenant to Landlord up to the time of such Default
Termination or of such recovery of possession of the Premises by Landlord, as
the case may be, and shall also pay to Landlord damages as provided in Article
14 hereof or pursuant to law.  Also, in the event of a Default Termination
Landlord shall be entitled to retain all moneys, if any, paid by Tenant to
Landlord, whether as advance rent, security or otherwise, but such moneys shall
be credited by Landlord against any Fixed Rent, additional rent or any other
charge due from Tenant at the time of such Default Termination or, at Landlord’s
option, against any damages payable by Tenant under Article 14 hereof or
pursuant to law.

 

Section 13.03         In the event of a breach or threatened breach on the part
of Tenant with respect to any of Tenant’s obligations hereunder, Landlord shall
also have the right of injunction.  The specified remedies to which Landlord may
resort hereunder are cumulative and are not intended to be exclusive of any
other remedies or means of redress to which Landlord may lawfully be entitled at
any time and Landlord may invoke any remedy allowed at law or in equity as if
specific remedies were not herein provided for.

 

35

--------------------------------------------------------------------------------


 

ARTICLE 14

 

Damages

 

Section 14.01         In the event of a Default Termination of this Lease,
Tenant will pay to Landlord as damages, at the election of the Landlord, either:

 

(a)  a sum which at the time of such Default Termination represents the then
value of the excess, if any, of the Present Value, as herein defined, of (1) the
aggregate of the Fixed Rent and the additional rent under Article 26 (if any)
which would have been payable hereunder by Tenant for the period commencing with
the day following the date of such Default Termination and ending with the
scheduled Expiration Date, over (2) the aggregate fair rental value of the
Premises for the same period as determined by an independent real estate
appraiser (experienced in midtown Manhattan first-class office buildings) named
by Landlord and employed at Tenant’s expense, in which case such liquidated
damages shall be accelerated to be due and payable to Landlord in one lump sum
on demand at any time commencing with the day following the date of such Default
Termination and shall bear interest at the Default Rate, as herein defined,
until paid, or

(b)  sums equal to the aggregate of the Fixed Rent and the additional rent under
Article 26 (if any) which would have been due and payable by Tenant during the
remainder of the term had this Lease not terminated by such Default Termination,
in which case such liquidated damages shall be computed and payable in monthly
installments, in advance, on the first day of each calendar month following
Default Termination of this Lease and continuing until the scheduled Expiration
Date but for such Default Termination; provided, however, that if Landlord shall
relet all or any part of the Premises for all or any part of said period,
Landlord shall credit Tenant with the net rents received by Landlord from such
reletting until the scheduled Expiration Date, such net rents to be determined
by first deducting from the gross rents as and when received by Landlord from
such reletting the expenses incurred or paid by Landlord in terminating this
Lease and of re-entering the Premises and of securing possession thereof, as
well as the expenses of reletting, including altering and preparing the Premises
for new tenants, brokers’ commissions and all other expenses properly chargeable
against the Premises and the rental therefrom in connection with such reletting,
it being understood that any such reletting may be for a period equal to or
shorter or longer than said period; provided, further that (i) in no event shall
Tenant be entitled to receive any excess of such net rents over the sums payable
by Tenant to Landlord hereunder, (ii) in no event shall Tenant be entitled, in
any suit for the collection of damages pursuant to this clause

 

36

--------------------------------------------------------------------------------


 

(b), to a credit in respect of any net rents from a reletting except to the
extent that such net rents are actually received by Landlord prior to the
commencement of each suit, and (iii) if the Premises or any part thereof should
be relet in combination with other space, then appropriate apportionment on a
square foot rentable area basis shall be made of the rent received from such
reletting and of the expenses of reletting.  Landlord shall, after such Default
Termination, use commercially reasonable efforts to relet the Premises or any
part thereof, provided (y) that the prospective tenant or tenants shall be, in
Landlord’s sole discretion, of a character and engaged in a business such as is
in keeping with the standards of the Building and its occupancy and (z) such
reletting shall be on such terms and conditions as shall be satisfactory to
Landlord in its sole discretion.

 

For the purposes of subdivision (a) of this Section 14.01, the amount of
additional rent which would have been payable by Tenant under Article 26 hereof,
for each Tax Year and/or Operating Year (as herein defined) ending after such
Default Termination, shall be deemed an amount equal to the amount of such
additional rent payable by Tenant for the Tax Year and/or Operating Year (as the
case may be) ending immediately preceding such Default Termination.  Suit or
suits for the recovery of such damages, or any installments thereof, may be
brought by Landlord from time to time at its election commencing at any time
following a Default Termination, and nothing contained herein shall be deemed to
require Landlord to postpone suit until the scheduled Expiration Date. “Present
Value” shall be computed by discounting such amount to present value at a
discount rate equal to the most recent GNP Deflator as released monthly by the
United States Department of Commerce, Bureau of Economic Analysis.  “Default
Rate” shall mean the lesser of (i) the prime rate of interest as published by
The Wall Street Journal (or its successor) plus *** percent (***%) per annum or
(ii) the highest rate of interest permitted by New York State law.

 

Section 14.02         Nothing herein contained shall be construed as limiting or
precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

37

--------------------------------------------------------------------------------


 

Tenant.  Tenant hereby waives any claim for money damages wherever in this Lease
it is provided that Landlord shall not unreasonably withhold or delay any
consent or approval, in the event that Landlord shall unreasonably withhold or
delay such consent or approval, nor shall Tenant claim any such money damages by
way of setoff, counterclaim or defense unless there is a specific judicial
finding that Landlord has acted not only unreasonably but also with malice and
in bad faith.

 

Section 14.03         Notwithstanding any provision of this Lease to the
contrary, in no event shall Landlord or Tenant be liable for consequential
damages in connection with any claimed or actual breach of this Lease.

 

ARTICLE 15

 

Waivers by Tenant

 

Section 15.01         Tenant, for Tenant, and on behalf of any and all firms,
corporations, associations, persons or entities claiming through or under
Tenant, including creditors of all kinds, does hereby waive and surrender all
right and privilege which they or any of them might have under or by reason of
any present or future law to redeem the Premises or to have a continuance of
this Lease for the full term hereby demised after Tenant is dispossessed or
ejected therefrom by process of law or under the terms of this Lease or after
the termination of this Lease as herein provided or pursuant to law.  Tenant
also waives the provisions of any law relating to notice and/or delay in levy of
execution in case of an eviction or dispossess.  If Landlord commences any
summary proceeding, Tenant agrees that Tenant will not interpose any
counterclaim of whatever nature or description in any such proceeding (except
compulsory counterclaims).

 

ARTICLE 16

 

Waiver of Trial by Jury

 

Section 16.01         It is mutually agreed by and between Landlord and Tenant
that, except in the case of any action, proceeding or counterclaim brought by
either of the parties against the other for personal injury or property damage,
the respective parties hereto shall, and they hereby do, waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this

 

38

--------------------------------------------------------------------------------


 

Lease, the relationship of landlord and tenant, Tenant’s use or occupancy of the
Premises, and any emergency or any other statutory remedy.

 

ARTICLE 17

 

Elevators, Cleaning, Heating, Air Conditioning, Services, Etc.

 

Section 17.01         Landlord will provide passenger elevator facilities during
Business Hours and have one passenger elevator subject to call during the other
hours.  “Business Hours”, as used in this Lease, means the hours of 8:00 A.M. to
6:00 P.M. of days other than Saturdays, Sundays and holidays observed by the
State or Federal Government as legal holidays.  Landlord will clean the Premises
in accordance with the specifications attached hereto as Exhibit D provided the
same are kept in order by Tenant, except any private/executive bathrooms and/or
any portions of the Premises which may be used for the preparation, dispensing
or consumption of food or beverages or for storage, shipping room, classroom or
similar purposes or for the operation of computer, data processing or similar
equipment, all of which portions Tenant shall cause to be kept clean at Tenant’s
own expense.  Landlord agrees that its maintenance and cleaning obligations
under this Lease shall extend to the public ADA bathroom.

 

Section 17.02         Landlord shall, through the air conditioning system,
furnish to, and distribute in, the Premises air conditioning, heat and
ventilation during Business Hours and from 8:00 A.M. to 1:00 P.M. on Saturdays
(except holidays) so as to meet the specifications of Exhibit C referred to
below; provided, however, that Landlord shall not be liable for uncomfortable
conditions in the Premises if the cause of the uncomfortable conditions is due
to the fact that Tenant’s cooling/heating needs are over and above the capacity/
specifications of the Building’s heating, ventilation and air conditioning
(HVAC) system attached hereto as Exhibit C.  Tenant agrees to lower and close
the blinds when necessary because of the sun’s position whenever said HVAC
system is in operation, and Tenant agrees at all times to cooperate fully with
Landlord and to abide by all the regulations and requirements which Landlord may
prescribe for the proper functioning and protection of said HVAC system. 
Landlord shall at all times have free and unrestricted access to any and all
HVAC facilities in the Premises subject to Section 5.02 hereof.

 

39

--------------------------------------------------------------------------------


 

Section 17.03         Landlord will, when and to the extent reasonably requested
by Tenant furnish freight elevator or additional elevator, HVAC, or cleaning
services (collectively “Additional Services”) upon such terms and conditions as
shall be determined by Landlord in its reasonable discretion; and Tenant shall
pay to Landlord promptly on demand as additional rent Landlord’s then Building
Standard charge for such Additional Services.  Landlord shall not be required to
furnish, and Tenant shall not be entitled to receive, any Additional Services
during any period wherein Tenant shall be in default in the payment of Fixed
Rent or additional rent beyond the expiration of any applicable notice and cure
period as specified in this Lease.  Without limiting the generality of the
immediately preceding sentence, Tenant shall pay to Landlord Landlord’s
reasonable charge for (a) any cleaning of the Building or any part thereof
required because of the carelessness or indifference of Tenant or the cleaning
of any stains from floors or walls caused by any food or beverages, (b) any
cleaning done at the request of Tenant of any portions of the Premises which may
be used for private/executive bathrooms and/or the preparation, dispensing or
consumption of food or beverages or for storage, shipping room, classroom or
similar purposes or for the operation of computer, data processing or similar
equipment, and (c) the removal of any of Tenant’s refuse and rubbish from the
Building, except refuse and rubbish arising from ordinary cleaning by Landlord
as specified in Section 17.01 hereof.  Tenant shall pay to Landlord an amount
equal to any actual increase in the cost to Landlord for cleaning the Premises
if such actual increase shall be due to (i) the use of the Premises by Tenant
during hours other than Business Hours or (ii) the installation in the Premises,
at the request of or by Tenant, of any items, materials or finishes other than
those which are of the standard adopted by Landlord for the Building or which
may require additional or special care.  Tenant understands that all (i)
deliveries and removals of construction tools, materials, equipment etc. in
connection with Tenant’s Changes or surrender of the Premises and/or (ii)
deliveries and removals of furniture and personal property in connection with
Tenant’s move-in to and vacating of the Premises, shall be done during
non-Business Hours. Subject to Building rules and regulations and mutually
agreeable scheduling, Landlord agrees to provide Tenant with up to 40 hours of
free overtime freight elevator usage only for Tenant’s initial construction and
move-in to the Premises.  Tenant agrees at all times to exclusively utilize the
rubbish contractor which Landlord from

 

40

--------------------------------------------------------------------------------


 

time to time designates as the Building’s rubbish contractor, provided such
contractor’s charges are reasonably competitive.

 

Section 17.04         At any time or times all or any of the elevators in the
Building may, at the option of Landlord, be manual and/or automatic elevators,
and Landlord shall be under no obligation to furnish an elevator operator for
any automatic elevator.  If Landlord shall at any time or times furnish any
elevator operator for any automatic elevator, Landlord may discontinue
furnishing such elevator operator without any diminution, reduction or abatement
of rent.

 

Section 17.05         Landlord reserves the right, without liability to Tenant
and without constituting any claim of constructive eviction, to stop or
interrupt any HVAC, elevator, escalator, lighting, gas, steam, plumbing, power,
electricity, water, condenser water, cleaning or other service and to stop or
interrupt the use of any Building facilities at such times as may be necessary
and for as long as may reasonably be required by reason of accidents, strikes,
or the making of repairs, alterations or improvements, or inability to secure a
proper supply of fuel, gas, steam, water, electricity, labor or supplies, or by
reason of any other similar or dissimilar cause beyond the reasonable control of
Landlord.  To the extent within the reasonable control of Landlord, Landlord
agrees to give Tenant reasonable prior notice of such stoppage or interruption. 
No such stoppage or interruption shall entitle Tenant to any diminution or
abatement of rent or other compensation nor shall this Lease or any of the
obligations of Tenant be affected or reduced by reason of any such stoppage or
interruption; provided, however, if the entire Premises or any substantial
portion thereof shall be rendered untenantable or inaccessible for a period in
excess of five (5) consecutive business days by reason of any circumstance
within Landlord’s reasonable control, then Tenant shall, as its sole and
exclusive remedy, be entitled to an abatement of the Fixed Rent and Article 26
additional rent payable hereunder (on a prorata square foot basis) commencing on
the sixth (6th)) business day and continuing until the day upon which the entire
Premises or the substantial portion of the Premises, as the case may be, becomes
tenantable/accessible; provided, further, if the entire Premises or any
substantial portion thereof shall be rendered untenantable or inaccessible for a
period in excess of twenty (20) consecutive business days by reason of any
circumstance beyond Landlord’s reasonable control, then Tenant shall, as its
sole and exclusive remedy, be entitled to an abatement of the Fixed Rent and
Article 26

 

41

--------------------------------------------------------------------------------


 

additional rent payable hereunder (on a prorata square foot basis) commencing on
the twenty-first (31st) business day and continuing until the day upon which the
entire Premises or the substantial portion of the Premises, as the case may be,
becomes tenantable/accessible.  Tenant shall not be entitled to the abatement
provided in this Section 17.05 at any time (and for the length of time) that
Tenant is in default beyond any applicable cure period of any of the terms or
conditions of this Lease and/or if Tenant’s breach of this Lease, negligence or
wilful misconduct caused the circumstances which gave rise to the
inaccessibility or untenantability.  Landlord agrees to make reasonable efforts
to limit the duration of any such stoppage or interruption but shall not be
required to perform the same on an overtime or premium pay basis.

 

Section 17.06         Tenant acknowledges that the operation of elevators and
HVAC equipment will cause some vibration, noise, heat or cold which may be
transmitted to other parts of the Building and Premises.  Landlord shall be
under no obligation to endeavor to reduce such vibration, noise, heat or cold
beyond what is customary in current good building practice for buildings of the
same first-class nature as the Building in the midtown area of the Borough of
Manhattan.

 

Section 17.07         Use of the term “Building Standard” or similar terminology
in this Lease or in the exhibits attached hereto, shall mean Landlord’s standard
criteria, requirements or specifications (qualitatively based or quantitatively
based) used in connection with maintenance, work or improvements in the
Building.

 

Section 17.08         In the event that the Building standby power generation
system is used or operated at any time during the term of this Lease (and Tenant
shall have sixty (60) days after the date hereof in which to elect whether it
shall tie-in to such standby power generation system), Tenant shall, from time
to time within twenty (20) days after demand, pay to Landlord Tenant’s prorata
share (which prorata share will be based on the proportion the rentable area of
the Premises bears to the rentable square feet of space in the Building then
being occupied by other tenants pursuant to effective leases) of the cost of
operating the Building standby power generation system and all costs incidental
thereto (Standby Generator Cost).  The Standby Generator Cost shall not be
included in Operating Expenses to the extent Landlord is paid or reimbursed for
same.  Landlord will make up to four (4) watts per usable square foot of the
Premises

 

42

--------------------------------------------------------------------------------


 

available to Tenant from the Building’s standby power generation system.

 

Section 17.09         Subject to the other terms and conditions of this Lease
and such reasonable security regulations as Landlord may promulgate from time to
time, Landlord agrees that Tenant shall have twenty-four (24) hours per day,
three hundred and sixty-five (365) days per annum access to the Premises.

 

ARTICLE 18

 

Lease Contains All Agreements—No Waivers

 

Section 18.01         This Lease contains all the covenants, agreements, terms,
provisions and conditions relating to the leasing of the Premises hereunder, and
Tenant acknowledges that neither Landlord nor Landlord’s agents have made, and
Tenant in executing and delivering this Lease is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same may expressly be set forth in this Lease.

 

Section 18.02         The failure of Landlord to insist in any instance upon the
strict performance of any provision of this Lease or to exercise any election
herein contained shall not be construed as a waiver or relinquishment for the
future of such provision or election, but the same shall continue and remain in
full force and effect.  No waiver or modification by either party of any
provision of this Lease or other right or benefit shall be deemed to have been
made unless expressed in writing and signed by the party against whom
enforcement is sought.  No surrender of the Premises or of any part thereof or
of any remainder of the term of this Lease shall be valid unless accepted by
Landlord in writing.  Any claim which Tenant may have against Landlord for
default in performance of any of the obligations herein contained to be kept and
performed by Landlord shall be deemed waived by Tenant unless such claim is
asserted by written notice to Landlord within ninety (90) days after the
commencement of the alleged default.  Any breach by Tenant of any provision of
this Lease shall not be deemed waived by (a) the receipt and retention by
Landlord of Fixed Rent or additional rent from anyone other than Tenant or (b)
the acceptance of such other person as a tenant or (c) a release of Tenant from
the further performance by Tenant of the provisions of this Lease or (d) the
receipt and retention by Landlord of Fixed Rent or additional rent with

 

43

--------------------------------------------------------------------------------


 

knowledge of the breach of any provision of this Lease.  No payment by Tenant or
receipt or retention by Landlord of a lesser amount than any Fixed Rent or
additional rent herein stipulated shall be deemed to be other than on account of
the earliest stipulated rent, nor shall any endorsement or statement of any
check or any letter accompanying any check or payment as such rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy in this Lease provided.  No executory agreement hereafter made
between Landlord and Tenant shall be effective to change, modify, waive,
release, discharge, terminate or effect an abandonment of this Lease, in whole
or in part, unless such executory agreement is in writing, refers expressly to
this Lease and is signed by the party against whom enforcement of the change,
modification, waiver, release, discharge or termination or effectuation of the
abandonment is sought.

 

ARTICLE 19

 

Parties Bound

 

Section 19.01         The covenants, agreements, terms, provisions and
conditions of this Lease shall bind and benefit the respective successors,
assigns and legal representative of the parties hereto with the same effect as
if mentioned in each instance where a party hereto is named or referred to,
except that no violation of the provisions of Article 25 hereof shall operate to
vest any rights in any successor, assignee or legal representative of Tenant and
that the provisions of this Article 19 shall not be construed as modifying the
conditions of limitation contained in Article 12 hereof.  It is understood and
agreed, however, that the covenants and obligations on the part of Landlord
under this Lease shall not be binding upon Landlord herein named with respect to
any period subsequent to the transfer of its interest in the Building (provided
Landlord’s transferee assumes all such subsequent obligations), that in the
event of such a transfer said covenants and obligations shall thereafter be
binding upon each transferee of such interest of Landlord herein named provided
such transferee assumes all of such covenants and obligations, but only with
respect to the period ending with a subsequent transfer of such interest, and
that a lease of the entire interest shall be deemed a transfer within the
meaning of this Article 19.

 

44

--------------------------------------------------------------------------------


 

Section 19.02         If Tenant is or becomes a partnership (or is or becomes
comprised of two (2) or more persons, individually and/or as co-partners of a
partnership) or if Tenant’s interest in this Lease shall be assigned to a
partnership (or to two (2) or more persons, individually and/or as co-partners
of a partnership) (any such partnership and such persons are referred to in this
Section as “Partnership Tenant”), the following provisions of this Section shall
apply to such Partnership Tenant:  (a) the liability of each of the parties
comprising Partnership Tenant shall be joint and several, and (b) each of the
parties comprising Partnership Tenant hereby consents in advance to, and agrees
to be bound by, any written instrument which may hereafter be executed,
changing, modifying or discharging this Lease, in whole or in part, or
surrendering all or any part of the Premises to Landlord or renewing or
extending this Lease and by any notices, demands, requests or other
communications which may hereafter be given, by Partnership Tenant or by any of
the parties comprising Partnership Tenant, and (c) any bills, statements,
notices, demands, requests or other communications given or rendered to
Partnership Tenant or to any of the parties comprising Partnership Tenant shall
be deemed given or rendered to Partnership Tenant and to all such parties and
shall be binding upon Partnership Tenant and all such parties, and (d) if
Partnership Tenant shall admit new partners, all of such new partners shall, by
their admission to Partnership Tenant, be deemed to have assumed performance of
all the terms, covenants and conditions of this Lease on Tenant’s part to be
observed and performed, and (e) Partnership Tenant shall give prompt notice to
Landlord of the admission of any such new partners, and upon demand of Landlord,
shall cause each such new partner to execute and deliver to Landlord an
agreement in form satisfactory to Landlord, wherein each such new partner shall
assume performance of all of the terms, covenants and conditions of this Lease
on Tenant’s part to be observed and performed (but neither Landlord’s failure to
request any such agreement nor the failure of any such new partner to execute or
deliver any such agreement to Landlord shall vitiate the provisions of
subdivision (d) of this Section).

 

Section 19.03         If Tenant is or becomes a professional corporation or if
Tenant is or becomes a Partnership Tenant which contains professional
corporations as partners, then the shareholders of such professional corporation
and/or the shareholder of any professional corporation which is a partner of a
Partnership Tenant, as the case may be, shall have joint and several personal
liability for the full performance of the terms

 

45

--------------------------------------------------------------------------------


 

and conditions of this Lease.  Tenant shall, from time to time and within five
(5) days after Landlord makes a request therefor, cause (i) each shareholder of
Tenant, if Tenant is a professional corporation and/or (ii) the shareholder of
any professional corporation which is a partner of a Partnership Tenant to
execute such documents as Landlord requires to create and confirm the personal
liability of such shareholder(s).

 

Section 19.04         If Tenant is a limited liability company/partnership, then
the members/partners of such limited liability company/partnership, shall have
joint and several personal liability for the full performance of the terms and
conditions of this Lease.  Tenant shall, from time to time and within five (5)
days after Landlord makes a request therefor, cause each member/partner of
Tenant (and if a member/partner is a professional corporation or similar entity
Tenant shall cause the shareholder/equity holder thereof) to execute such
documents as Landlord requires to create and confirm the personal liability of
such member(s)/shareholder(s)/equity holder(s).

 

ARTICLE 20

 

Curing Tenant’s Defaults—Additional Rent

 

Section 20.01         If Tenant shall default in the keeping, observance or
performance of any provision or obligation of this Lease, Landlord, without
thereby waiving such default, may perform the same for the account (and Tenant
shall pay Landlord’s charge therefor) of Tenant, without notice in a case of
emergency and in any other case if such default continues after twenty (20) days
from the date of the giving by Landlord to Tenant of written notice of intention
so to do.  Bills for any expense incurred or charged by Landlord in connection
with any such performance by Landlord for the account of Tenant, and bills for
all costs, charges, expenses and disbursements of every kind and nature
whatsoever, including, but not limited to, reasonable counsel fees and
disbursements, involved in collecting or endeavoring to collect the Fixed Rent
or additional rent or other charge or any part thereof or enforcing or
endeavoring to enforce any rights against Tenant, under or in connection with
this Lease, or pursuant to law, including (without being limited to) any such
cost, expense and disbursement involved in instituting and prosecuting any
action or proceeding (including any summary dispossess proceeding), as well as
bills for any property, material, labor or services provided, furnished or
rendered, or caused to be provided, furnished, or rendered, by Landlord to

 

46

--------------------------------------------------------------------------------


 

Tenant including (without being limited to) electric lamps and other equipment,
construction work done for the account of Tenant, water, towel and other
services, as well as for any charges for any additional elevator, heating, air
conditioning or cleaning services incurred under Article 17 hereof and any
charges for other similar or dissimilar services incurred under this Lease, may
be sent by Landlord to Tenant monthly, or immediately, at Landlord’s option, and
shall be due and payable within ten (10) days after demand as additional rent
under this Lease.  If any Fixed Rent, additional rent or any other costs,
charges, expenses or disbursements payable under this Lease by Tenant to
Landlord are not paid within seven (7) business days after the same is due, the
same shall bear interest at the Default Rate from the due date thereof until
paid and the amount of such interest shall be additional rent.

 

Section 20.02         In the event that Tenant is in arrears in payment of Fixed
Rent or additional rent or any other charge, Tenant waives Tenant’s right, if
any, to designate the items against which any payments made by Tenant are to be
credited, and Tenant agrees that Landlord may apply any payments made by Tenant
to any items Landlord sees fit, irrespective of and notwithstanding any
designation or request by Tenant as to the items against which any such payments
shall be credited.  Landlord reserves the right, without liability to Tenant
without constituting any claim of constructive eviction, to suspend furnishing
or rendering to Tenant any overtime/overstandard property, material, labor,
utility or other service, wherever Landlord is obligated to furnish or render
the same at the expense of Tenant, in the event that (but only so long as)
Tenant is in arrears in paying Fixed Rent or additional rent due under this
Lease.  In addition, Landlord may (without releasing Tenant from any liability
under this Lease) suspend furnishing to Tenant freight elevator service at the
time Tenant desires or is obligated to vacate or remove any property from the
Premises in the event that Tenant is in arrears in paying any Fixed Rent or
additional rent due under this Lease unless Tenant prepays Landlord for such
freight elevator service.

 

ARTICLE 21

 

Inability to Perform

 

Section 21.01         This Lease and the obligations of Tenant to pay rent
hereunder and perform all the other covenants, agreements, terms, provisions and
conditions hereunder on the

 

47

--------------------------------------------------------------------------------


 

part of Tenant to be performed shall in no way be affected, impaired or excused
because Landlord is unable to fulfill any of its obligations under this Lease or
is unable to supply or is delayed in supplying any service expressly or
implicitly to be supplied or is unable to make or is delayed in making any
repairs, replacements, additions, alterations or decorations or is unable to
supply or is delayed in supplying any equipment or fixtures if Landlord is
prevented or delayed from so doing by reason of strikes or labor troubles or any
other similar or dissimilar cause whatsoever beyond Landlord’s reasonable
control, including, but not limited to, governmental preemption in connection
with a national emergency or by reason of any rule, order or regulation of any
department or subdivision thereof of any governmental agency or by reason of the
conditions of supply and demand which have been or are affected by war,
hostilities or other similar or dissimilar emergency.  If this Lease specifies a
time period for the performance of an obligation by Landlord, that time period
shall be extended by the period of delay caused by any of the aforementioned
causes beyond Landlord’s reasonable control.

 

ARTICLE 22

 

Adjacent Excavation—Shoring

 

Section 22.01         If an excavation shall be made upon land adjacent to or
under the Building, or shall be authorized to be made, Tenant shall afford to
the person causing or authorized to cause such excavation, license to enter upon
the Premises for the purpose of doing such work as said person shall deem
necessary or desirable to preserve the Building from injury or damage and to
support the same by proper foundations without any claim for damages or
indemnity against Landlord, or diminution or abatement of rent.

 

ARTICLE 23

 

Article Headings

 

Section 23.01         The Article headings of this Lease are for convenience
only and are not to be considered in construing the same.

 

48

--------------------------------------------------------------------------------


 

ARTICLE 24

 

Electricity and Water

 

Section 24.01         For the purpose of this Article, the term “Electric Rate”
shall mean an amount equal to the actual cost to Landlord, including all
applicable taxes, demand charges, fuel factors, transfer adjustment factors, or
any other charges of the utility, of all electricity purchased for the Building
plus *** percent (***%) of the total amount thereof as an administrative charge
to Landlord.  Subject to the provisions of this Article 24, Landlord shall
furnish electric energy to the Premises on a submetering basis for the purposes
permitted under this Lease and Tenant shall purchase the same from Landlord at
the Electric Rate as applied to the electric energy consumed in the Premises, as
measured by a meter or meters, maintained and installed by Landlord at
Landlord’s expense (which installation may include the addition of, or the
modification of the existing, risers, feeders, wiring and other conductors and
equipment, any and all of which shall be paid for by Tenant) at such location or
locations as Landlord shall determine, it being understood that the meters so
installed may include a meter relating to the demand factor aspect of such
consumption of electric energy.

 

Section 24.02         Tenant covenants and agrees that at no time will the
connected electrical load in the Premises exceed 8.2 watts per usable square
foot which 8.2 watts are to be used only for Tenant’s lighting, supplemental air
conditioning and any other power requirements, but not the Building’s air
conditioning or other base Building systems.  Landlord shall furnish and
install, at Tenant’s reasonable expense, all replacement lighting tubes, lamps,
bulbs and ballasts required in the Premises.

 

Section 24.03         Tenant’s use of electric energy in the Premises and/or the
Building’s telephone network shall not at any time exceed the capacity of any of
the equipment in or otherwise serving the Premises.  In order to ensure that
such capacities are not exceeded and to avert possible adverse effect upon the
Building’s electric service and/or the Building’s telephone network, Tenant
shall not, without Landlord’s prior consent in each instance (i) connect any
fixtures, appliances or equipment to the Building’s electric distribution system
or make any alteration or addition to the electric system of the Premises
existing on the Term Commencement Date other than personal computers,
typewriters, lamps, desk calculators, photocopier and similar small office
appliances or (ii) connect any

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

49

--------------------------------------------------------------------------------


 

telecommunication devices to the Building’s telephone network in excess of that
which an ordinary office installation would connect.  Should Landlord grant such
consent(s), all additional risers or other equipment required therefor shall be
provided by Landlord and Landlord’s charge therefor (as well as any charge for
any future maintenance or repair thereof) shall be paid by Tenant to Landlord
within ten (10) days after demand.  As part of Tenant’s Changes, Tenant shall,
at its sole expense, have the right to run within the Premises local
distribution of electrical power in BX cable as may be permitted under all
applicable laws, rules, regulations and codes.

 

Section 24.04         Provided Landlord does not act in a manner discriminatory
to Tenant, Landlord reserves the right to discontinue furnishing electric energy
to Tenant in the Premises at any time upon not less than 90 days’ notice to
Tenant.  If Landlord exercises such right, this Lease shall continue in full
force and effect and shall be unaffected thereby, except that from and after the
effective date of such termination Landlord shall not be obligated to furnish
electric energy to Tenant and Tenant shall not be obligated to pay Landlord for
any electric energy furnished to the Premises. If Landlord so discontinues
furnishing electric energy to Tenant, Tenant shall arrange to obtain electric
energy directly from the public utility company furnishing electric energy to
the Building.  Such electric energy may be furnished to Tenant by means of the
then existing building system feeders, risers and wiring to the extent that the
same are available, suitable and safe for such purpose.  All meters and
additional panel boards, feeders, risers, wiring and other conductors and
equipment which may be required to obtain electric energy directly from such
public utility company shall be furnished and installed by Landlord at
Landlord’s expense.

 

Section 24.05         Where water is furnished to the Premises by Landlord for
purposes other than for (i) normal office use, (ii) Landlord’s air conditioning
equipment during Business Hours, and (iii) drinking, lavatory or toilet
facilities in the core area of the Premises, Tenant shall pay a reasonable
amount (not to exceed that charged by comparable first-class midtown Manhattan
office buildings) for the same and for any required pumping and heating thereof
as well as any taxes, sewer rents or other charges which may be imposed by the
city or other governmental authority or agency thereof based on the quantity of
water so used by Tenant.  In no event shall Landlord be obligated to provide hot
water to the Premises, only warm water to the core public bathrooms.  Tenant
shall also pay to Landlord on demand,

 

50

--------------------------------------------------------------------------------


 

as additional rent, Landlord’s then-existing Building charge, plus any taxes or
other charges which may be imposed by any governmental authority thereon, for
such condenser water as may be requested (irrespective of actual use) by Tenant
within sixty (60) days after the date hereof (up to 30 tons per annum) for any
supplemental (above Building Standard) air conditioning units servicing the
Premises.  Tenant shall also pay Landlord’s one-time then Building Standard
tap-in charge for such condenser water, which is agreed to be $**** per ton.

 

Section 24.06         Subject to Section 17.05, Landlord shall in no way be
liable or responsible to Tenant for any loss or damage or expense which Tenant
may sustain or incur by reason of any failure, inadequacy or defect in the
character, quantity or supply of electricity, water or telephone network access
and/or service furnished to the Premises unless caused by the negligence or
willful misconduct of Landlord.

 

Section 24.07         Tenant shall pay to Landlord, as additional rent, the
amounts from time to time billed by Landlord pursuant to the provisions hereof,
each such bill to be paid within ten (10) business days after the same has been
rendered.  If any tax is imposed upon Landlord’s receipts from the sale or
resale of electric energy to Tenant under federal, state, municipal or other
law, such tax may, to the extent permitted by law, be passed on by Landlord to
Tenant and be included as additional rent, in the bills payable by Tenant
hereunder.

 

Section 24.08         Notwithstanding anything contained in this Article 24 to
the contrary (a) if the law or utility servicing the Building requires Tenant to
convert the method by which it receives electricity, then the cost to so convert
shall be split equally between Landlord and Tenant and (b) if the conversion is
required by Landlord and not the law or the utility servicing the Building, then
the cost to so convert shall be paid by Landlord.

 

Section 24.09         Tenant acknowledges that Landlord may now, or in the
future, have the right to select the entity or entities which will provide
electrical power to the Building

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

51

--------------------------------------------------------------------------------


 

(including, the Premises).  Landlord shall have the right, in its sole
discretion, to select any entity or entities which it desires to have as the
electrical service provider to the Building (including, the Premises) and Tenant
shall not have the right to select the same or participate in the selection of
the same except and unless applicable law requires that Tenant have any such
right(s) (and then only to the extent applicable law requires).

 

ARTICLE 25

 

Assignment, Mortgaging, Subletting, Etc

 

Section 25.01         Tenant shall not, whether directly, indirectly,
voluntarily, involuntarily, or by operation of law or otherwise (a) assign or
otherwise transfer this Lease or the term and estate hereby granted or any
interest herein or offer or advertise to do so, (b) sublet the Premises or any
part thereof, or offer or advertise to do so, or allow the same to be used,
occupied or utilized by anyone other than Tenant, or (c) mortgage, pledge,
encumber, grant a security interest in or otherwise hypothecate this Lease or
the Premises or any interest therein or any part thereof in any manner
whatsoever, without in each instance obtaining the prior written consent of
Landlord.

 

Section 25.02         If Tenant is a corporation, partnership or other entity,
the provisions of subdivision (a) of Section 25.01 shall apply to (i) a transfer
of any percentage interest of the stock or beneficial ownership interest, as the
case may be, of Tenant (at any level and however accomplished, whether in a
single transaction or in a series of related or unrelated transactions); (ii) a
transfer by operation of law or otherwise, of Tenant’s interest in this Lease;
and/or (iii) any increase in the amount of issued and/or outstanding shares of
capital stock of any corporate Tenant (or partnership interests of any
partnership Tenant) and/or the creation of one or more additional classes of
capital stock of any corporate Tenant (or partnership interests of any
partnership Tenant) (however accomplished, whether in a single transaction or in
a series of related or unrelated transactions), with the result that the Tenant
shall no longer be controlled by the beneficial and record owners of the capital
stock of such corporate Tenant (or partnership interests in the case of a
partnership) as of the date Tenant executed this Lease.  Notwithstanding the
above, the provisions of subdivision (a) of Section 25.01 shall not apply to
transactions with a corporation or other entity into or with which Tenant is
merged

 

52

--------------------------------------------------------------------------------


 

or consolidated or to which all or substantially all of Tenant’s assets are
transferred or to any corporation or other entity which controls or is
controlled by Tenant or is under common control with Tenant, provided that in
any of such events the successor to Tenant has a net worth computed in
accordance with generally accepted accounting principles equal to or greater
than the net worth of Tenant immediately prior to such merger, consolidation or
transfer and Tenant is ultimately controlled by the same persons who controlled
Tenant immediately prior to such merger, consolidation or transfer and Tenant
provides Landlord with satisfactory evidence of the same at least thirty (30)
days prior to such merger, consolidation or asset transfer; provided, however,
this exception shall not apply in the situation where Tenant is a shell
corporation (i.e., either Tenant has no or minimal assets or all or
substantially all of Tenant’s assets are located at the Premises and it derives
all or substantially all of its income from operations at the Premises).  In the
event that Tenant is a shell corporation, any such merger, consolidation or
asset transfer shall be subject to Section 25.01.  Notwithstanding anything
contained in this Article 25 to the contrary, ARCHIPELAGO HOLDINGS, INC.
(“ARCHIPELAGO”) may assign this Lease and/or sublease the Premises or any
portion thereof to any entity which controls ARCHIPELAGO, ARCHIPELAGO controls
and/or is under common control with ARCHIPELAGO, without having to obtain
Landlord’s prior written consent (and shall not be subject to Section 25.06)
provided that (a) ARCHIPELAGO is not in default beyond the expiration of any
applicable notice and cure period of any of the terms or conditions of this
Lease at the time of the making of such assignment or sublease or the time such
assignment or sublease is to take effect or commence, as the case may be, (b)
ARCHIPELAGO provides Landlord with ten (10) business days’ prior written notice
thereof along with a fully executed copy of the assignment or sublease, (c)
ARCHIPELAGO provides Landlord, from time to time (initially as well as any time
thereafter), within five (5) business days’ after Landlord requests the same,
such evidence and/or affidavits as Landlord may require in order to confirm
whether the above-described control test is satisfied, (d) ARCHIPELAGO and the
assignee or subtenant, as the case may be, executes Landlord’s then standard
form of consent to assignment or sublease, as the case may be, and Tenant
reimburses Landlord for Landlord’s legal and administrative fees in connection
therewith and (e) said assignee or subtenant continues at all times thereafter
to satisfy the above-described control test.

 

53

--------------------------------------------------------------------------------


 

Section 25.03         If this Lease be assigned, whether or not in violation of
the provisions of this Lease, Landlord may, after default by Tenant, and
expiration of Tenant’s time to cure such default, collect rent from the
assignee.  If the Premises or any part thereof are sublet or used or occupied by
anybody other than Tenant, whether or not in violation of this Lease, Landlord
may, after default by Tenant, and expiration of Tenant’s time to cure such
default, collect rent from the subtenant or occupant.  In either event, Landlord
may apply the net amount collected to the Fixed Rent and additional rent herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver of any of the provisions of Section 25.01, or the acceptance of
the assignee, subtenant or occupant as tenant, or as a release of Tenant from
the performance by Tenant of Tenant’s obligations under this Lease.  The consent
by Landlord to assignment, mortgaging, subletting or use or occupancy by others
shall not in any way be considered to relieve Tenant from obtaining the express
written consent of Landlord to any other or further assignment, mortgaging,
subletting or use or occupancy by others not expressly permitted by this
Article.  References in this Lease to use or occupancy by others, that is anyone
other than Tenant, shall not be construed as limited to subtenants and those
claiming under or through subtenants but as including also licensees and others
claiming under or through Tenant, immediately or remotely.

 

Section 25.04         Any assignment or transfer, whether made with or without
Landlord’s consent pursuant to Section 25.01 or Section 25.02, shall be made
only if, and shall not be effective until, the assignee shall execute,
acknowledge and deliver to Landlord an agreement in form and substance
satisfactory to Landlord whereby the assignee shall assume the obligations of
this Lease on the part of Tenant to be performed or observed and whereby the
assignee shall agree that the provisions in Section 25.01 shall, notwithstanding
such assignment or transfer, continue to be binding upon it in respect of all
future assignments and transfers. Tenant covenants that, notwithstanding any
assignment or transfer (including by way of asset transfer), whether or not in
violation of the provisions of this Lease, and notwithstanding the acceptance of
Fixed Rent and/or additional rent by Landlord from an assignee, transferee, or
any other party, Tenant shall remain fully liable for the payment of the Fixed
Rent and additional rents and for the other obligations of this Lease on the
part of Tenant to be performed or observed.

 

54

--------------------------------------------------------------------------------


 

Section 25.05         The joint and several liability of Tenant and any
immediate or remote successor-in-interest of Tenant and the due performance of
the obligations of this Lease on Tenant’s part to be performed or observed shall
not be discharged, released or impaired in any respect by any agreement or
stipulation made by Landlord extending the time of, or modifying any of the
obligations of, this Lease, or by any waiver or failure of Landlord to enforce
any of the obligations of this Lease.

 

Section 25.06         Notwithstanding anything contained to the contrary in
Sections 25.01 or 25.02 of this Article, if Tenant shall at any time or times
during the term of this Lease desire to assign this Lease (other than an
assignment or sublease to be made pursuant to Section 25.02 without Landlord’s
consent) or sublet all or part of the Premises, Tenant shall give notice thereof
to Landlord, which notice shall be accompanied by (a) a conformed or photostatic
copy of the proposed assignment or sublease, or a term sheet in lieu thereof,
the effective or commencement date of which shall be at least thirty (30) days
after the giving of such notice, (b) a statement setting forth in reasonable
detail the identity of the proposed assignee or sub-tenant, the nature of its
business and its proposed use of the Premises, and (c) current financial
information with respect to the proposed assignee or subtenant, including
without limitation, its most recent financial report.  Such notice shall be
deemed an offer from Tenant to Landlord whereby Landlord (or Landlord’s
designee) may, at its option, (i) sublease such space from Tenant upon the terms
and conditions herein set forth (if the proposed transaction is a sublease of
part of the Premises for a term, including renewal options, which does not
extend into the last two years of the Lease), (ii) terminate this Lease (if the
proposed transaction is an assignment or a sublease of all the Premises), or
(iii) terminate this Lease with respect to the space covered by the proposed
sublease (if the proposed transaction is a sublease of part of the Premises
other than a sublease referred to in clause (i) hereof).  Said option may be
exercised by Landlord by notice to Tenant at any time within thirty (30) days
after such notice has been given by Tenant to Landlord; and during such thirty
(30) day period Tenant shall not assign this Lease or sublet such space to any
person.

 

Section 25.07         If Landlord exercises its option to terminate this Lease
in the case where Tenant desires either to assign this Lease or sublet all the
Premises, then, the

 

55

--------------------------------------------------------------------------------


 

Expiration Date shall be the date that such assignment or sublet was to be
effective or commence, as the case may be.

 

Section 25.08         If Landlord exercises its option to terminate this Lease
in part, in any case where Tenant desires to sublet part of the Premises, then,
(a) the Expiration Date with respect to such part of the Premises shall be the
date that the proposed sublease was to commence; (b) from and after such
Expiration Date the Fixed Rent and additional rent shall be adjusted, based upon
the proportion that the rentable area of the Premises remaining bears to the
total rentable area of the Premises; and (c) Tenant shall pay to Landlord, upon
demand, Landlord’s reasonable charge for physically separating such part of the
Premises from the balance of the Premises.

 

Section 25.09         If Landlord exercises its option to sublet the portion(s)
of the Premises which Tenant desires to sublet, such sublease to Landlord or its
designee (as subtenant) shall be at the lower of (i) the rental rate per
rentable square foot of Fixed Rent and additional rent then payable pursuant to
this Lease or (ii) the rentals set forth in the proposed sublease, and shall be
for the same term as that of the proposed subletting, and:

 

(a)  The sublease shall be expressly subject to all the covenants, agreements,
terms, provisions and conditions of this Lease except such as are irrelevant or
inapplicable, and except as otherwise expressly set forth to the contrary in
this Section;

 

(b)  Such sublease shall be upon the same terms and conditions as those
contained in the proposed sublease, except such as are irrelevant or
inapplicable and except as otherwise expressly set forth to the contrary in this
Section;

 

(c)  Such sublease shall give the sublessee the unqualified and unrestricted
right, without Tenant’s permission, to assign such sublease or any interest
therein and/or to sublet the space covered by such sublease or any part or parts
of such space;

 

(d)  Such sublease shall provide that the sublessee or any assignee or further
subtenant of Landlord or its designee may, at the election of Landlord, be
permitted to make alterations, decorations, and installations in such space or
any part thereof and shall also provide in substance that any such alterations,
decorations and installations in such space made

 

56

--------------------------------------------------------------------------------


 

therein by the sublessee or any assignee or subtenant of Landlord or its
designee shall be removed by such sublessee, assignee or subtenant prior to or
upon the expiration or other termination of such sublease and the subleased
space shall be restored to its condition immediately prior to such sublease and
that such sublessee, assignee or subtenant, at its expense, shall repair any
damage and injury to such space so sublet caused by such removal or restoration;
and

 

(e)  Such sublease shall also provide that (i) the parties to such sublease
expressly negate any intention that any estate created under such sublease be
merged with any other estate held by either of said parties, (ii) any assignment
or subletting by Landlord or its designee (as the subtenant) may be for any
purpose or purposes that Landlord, in Landlord’s uncontrolled discretion, shall
deem suitable or appropriate (but no such use shall constitute a default by
Tenant), (iii) Tenant, at Tenant’s expense, shall and will at all times provide
and permit reasonably appropriate means of ingress to and egress from such space
so sublet by Tenant to Landlord or its designee, (iv) Landlord, at Tenant’s
reasonable expense, may make such alterations as may be required or deemed
necessary by Landlord to physically separate the subleased space from the
balance of the Premises, and (v) that at the expiration of the term of such
sublease, Tenant will accept the space covered by such sublease in its then
existing condition, subject to the obligations of the sublessee to restore and
make such repairs thereto as may be necessary to preserve the Premises demised
by such sublease in good order and condition and subject to subdivision (d)
above.

 

Section 25.10         In the event Landlord does not exercise its options
pursuant to Section 25.06 to so sublet the Premises or terminate this Lease in
whole or in part and providing that Tenant is not in default of any of Tenant’s
obligations under this Lease, Landlord’s consent (which must be in writing and
in form satisfactory to Landlord) to the proposed assignment or sublease shall
not be unreasonably withheld, or delayed, provided and upon condition that all
of the following are satisfied:

 

(a)  Tenant shall have complied with the provisions of Section 25.06 and
Landlord shall not have exercised any of its options under said Section 25.06
within the time permitted therefor;

 

(b)  In Landlord’s reasonable judgment the proposed assignee or subtenant is
engaged in a business, and its proposed

 

57

--------------------------------------------------------------------------------


 

use of the Premises (or a portion thereof) is, appropriate for and in keeping
with the then standards of the Building and consistent with the character and
quality of the existing tenancies thereof; and the proposed use (i) is limited
to the use expressly permitted under Section 1.03 and (ii) will not violate any
negative covenant as to use contained in any other lease of space in the
Building;

 

(c)  The financial condition and the general reputation of the proposed assignee
or subtenant is commensurate with:  (i) the responsibility involved in the
proposed assignment or sublease and (ii) the character and dignity of the
Building and the existing tenancies thereof, and Landlord has been furnished
with reasonable proof of all of the foregoing;

 

(d)  Neither (i) the proposed assignee or subtenant nor (ii) any person which,
directly or indirectly, controls, is controlled by, or is under common control
with, the proposed assignee or subtenant, is then an occupant of any part of the
Building, provided Landlord then has available for lease in the Building (or
will have available within the next three (3) months) comparable space in terms
of size, location and term;

 

(e)  The proposed assignee or subtenant is not a person with whom Landlord is
then negotiating to lease space in the Building; nor a person, entity or
business subject to compliance with any legal requirements beyond those
requirements applicable to Tenant; nor will the nature of its occupancy cause an
excessive density of employees or traffic within the Building, or make excessive
demands on the Building’s services or facilities, or in any other way lessen the
character or dignity of the Building;

 

(f)  The form of the proposed assignment or sublease shall comply with the
applicable provisions of this Article and otherwise be reasonably acceptable to
Landlord; and Tenant and the proposed assignee or subtenant shall execute a
Consent to Assignment or Subletting in form acceptable to Landlord;

 

(g)  There shall not be more than two (2) subtenants per floor (including
Landlord or its designee) of the Premises;

 

(h) The rental and other terms and conditions of the sublease are the same as
those contained in the proposed sublease furnished to Landlord pursuant to
Section 25.06 hereof;

 

58

--------------------------------------------------------------------------------


 

(i)  Tenant shall pay to Landlord on demand Landlord’s then Building Standard
legal and administrative fees in connection with said assignment or sublease,
including, without limitation, the costs of making investigations as to the
acceptability of the proposed assignee or subtenant;

 

(j)  Tenant shall not have (i) advertised or publicized in any way the
availability of the Premises or any part thereof without prior notice to and
reasonable approval by Landlord (except Tenant may list the same with a
broker(s)), nor shall any advertisement state the name (as distinguished from
the address) of the Building or the proposed rental, or (ii) listed the Premises
for subletting, whether through a broker, agent, representative, or otherwise at
a rental rate less than the rate that is then being asked for direct space in
the Building; and

 

(k)           The proposed assignee or subtenant shall not be (x) entitled,
directly or indirectly, to diplomatic or sovereign immunity and shall be subject
to the service of process in, and the jurisdiction of the courts of, the State
of New York nor (y) a charitable, religious, union or other not-for-profit
organization or any tax exempt entity within the meaning of the Internal Revenue
Code or any successor or substitute statute, or rule or regulation.

 

Except for any subletting by Tenant to Landlord or its designee pursuant to the
provisions of this Article, each subletting pursuant to this Article shall be
subject to all the covenants, agreements, terms, provisions and conditions
contained in this Lease.  Notwithstanding any such subletting to Landlord or any
such subletting to any other subtenant and/or acceptance of rent or additional
rent by Landlord from any subtenant, Tenant shall and will remain fully liable
for the payment of the Fixed Rent and additional rent due and to become due
hereunder and for the performance of all the covenants, agreements, terms,
provisions and conditions contained in this Lease on the part of Tenant to be
performed and all acts and omissions of any licensee or subtenant or anyone
claiming under or through any subtenant which shall be in violation of any of
the obligations of this Lease, and any such violation shall be deemed a
violation by Tenant.  Tenant further agrees that notwithstanding any such
subletting, no other and further subletting of the Premises by Tenant or any
person claiming through or under Tenant (except as provided in Section 25.09)
shall or will be made except upon compliance with and subject to the provisions
of this Article.  If Landlord shall decline to give its consent to any proposed

 

59

--------------------------------------------------------------------------------


 

assignment or subtenant or if Landlord shall exercise any of its options under
Section 25.06, Tenant shall indemnify, defend and hold harmless Landlord against
and from any and all loss, liability, damages, costs and expenses (including
reasonable counsel fees and disbursements) resulting from any claims that may be
made against Landlord by the proposed assignee or subtenant or by any brokers or
other persons claiming a commission or similar compensation in connection with
the proposed assignment or sublease.

 

Section 25.11         In the event that (a) Landlord fails to exercise any of
its options under Section 25.06 and consents to a proposed assignment or
sublease, and (b) Tenant fails to execute and deliver the assignment or sublease
to which Landlord consented within ninety (90) days after the giving of such
consent, then, Tenant shall again comply with all the provisions and conditions
of Section 25.06 before assigning this Lease or subletting all or part of the
Premises.

 

Section 25.12         With respect to each and every sublease or subletting
authorized by Landlord under the provisions of this Lease, it is further agreed:

 

(a)  The subletting shall be for a term ending prior to the Expiration Date.

 

(b)  No sublease shall be valid, and no subtenant shall take possession of the
Premises or any part thereof, until an executed counterpart of such sublease has
been delivered to Landlord.

 

(c)  Each sublease shall be deemed to provide that it is subject and subordinate
to this Lease and to the matters to which this Lease is or shall be subordinate,
and that Section 27.04 shall govern in the event of termination, re-entry or
dispossess by Landlord or successor landlord under this Lease.

 

Section 25.13         If Landlord shall give its consent to any assignment of
this Lease or to any sublease, Tenant shall in consideration therefor pay to
Landlord as additional rent:

 

(a) in the case of an assignment, an amount equal to *** percent (***%) of all
sums and other considerations paid to

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

60

--------------------------------------------------------------------------------


 

Tenant by the assignee for or by reason of such assignment and after deducting
reasonable legal fees, the cost of reasonable alterations and reasonable
brokerage and advertising fees; and

 

(b) in the case of a sublease, *** percent (***%) of any rents, additional rent
or other consideration payable under the sublease to Tenant by the subtenant in
excess of the Fixed Rent and additional rent accruing during the term of the
sublease in respect of the subleased space (at the rate per square foot payable
by Tenant hereunder) pursuant to the terms hereof (including, but not limited
to, sums paid for the sale or rental of Tenant’s Property, less, in the case of
the sale thereof, the then depreciated cost thereof determined on the basis of
Tenant’s federal income tax returns) and after deducting (on an amortized basis
over the term of the sublease) reasonable legal fees, the cost of reasonable
alterations and reasonable brokerage and advertising fees.  The sums payable
under this Section 25.13(b) shall be paid to Landlord as and when received by
Tenant.

 

Section 25.14         (a)           Landlord may, at the request of Tenant,
maintain listings on the Building directory (to the extent the same exists) of
the names of Tenant and any other person, firm, association or corporation in
occupancy of the Premises or any part thereof as permitted hereunder, and the
names of any officers or employees of any of the foregoing; provided, however,
that the number of names so listed shall be in no greater proportion to the
capacity of the Building directory as the aggregate number of square feet of
rentable area of the Premises is to the aggregate number of square feet of
rentable area of the Building.  The listing of any name other than that of
Tenant, whether on the doors of the Premises, on the Building directory, or
otherwise, shall not operate to vest in said person or entity any right or
interest in the Lease or in the Premises or any portions thereof or be deemed to
be the consent of Landlord (written or otherwise) mentioned in this Article 25. 
It is expressly understood that any such listing is a privilege extended by
Landlord revocable at will by written notice to Tenant.

 

(b)           Subject to compliance with all legal or insurance requirements and
the provisions of Section 5.01(e) of this Lease, Tenant may install, at Tenant’s
cost and expense, one (1) sign identifying Tenant on the floor in which it is in
occupancy, the location, size, design and appearance of any such sign shall be
subject to Landlord’s reasonable approval.  Tenant, at its cost and expense,
shall maintain, repair and replace such sign in

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

61

--------------------------------------------------------------------------------


 

compliance with all applicable laws and such standards for the Building as
Landlord in its sole discretion may determine.  Upon the Expiration Date or
sooner termination of this Lease, Tenant, at its cost and expense, shall remove
such sign and repair any damage caused by such removal.

 

ARTICLE 26

 

Escalations

 

Section 26.01         As used in this Lease, the words and terms which follow
mean and include the following:

 

(a)  “Tax Year” shall mean each period of twelve (12) months, commencing on the
first day of July of each such period, in which occurs any part of the term of
this Lease or such other period of twelve (12) months occurring during the term
of this Lease as hereafter may be duly adopted as the fiscal year for real
estate tax purposes of the City of New York.

 

(b)  “Operating Year” shall mean each calendar year of twelve consecutive
months.

 

(c)  “Tenant’s Proportionate Share” shall be deemed to be ****% for the purposes
of this Lease.  Tenant acknowledges that such agreed-upon percentage shall
change only if the area of the Premises is increased or decreased pursuant to a
writing signed by Landlord and Tenant or if Landlord physically constructs
additional rentable space in the Building;

 

(d)  “Operating Expenses” shall include those expenses which have the meaning
set forth in Exhibit B, annexed hereto and made a part hereof.

 

(e)  “Base Year Operating Expenses” shall mean the Operating Expenses for the
Operating Year ending December 31, ***.

 

(f)  “Real Estate Taxes” shall mean the aggregate amount of real estate taxes
and assessments imposed upon the Land and Building and payable by Landlord
(including, without limitation, (i) real estate taxes upon any “air rights”
payable

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

62

--------------------------------------------------------------------------------


 

by the Landlord; and (ii) any assessments levied after the date of this Lease
for public benefits to Land and/or Building, or special assessments levied on
the Land and/or Building, which assessments, if payable in installments shall be
deemed payable in the maximum number of permissible installments), in the manner
in which such taxes and assessments are imposed as of the date hereof, excluding
any franchise or income tax of Landlord; provided, that if because of any change
in the taxation of real estate, any other tax or assessment of any kind or
nature (including, without limitation, any occupancy, gross receipts or rental
tax but excluding inheritance, gift and excise taxes ) is imposed upon Landlord
or the owner of the Land and/or Building, or upon or with respect to the Land
and/or Building or the occupancy, rents or income therefrom, in substitution
for, or in addition to, any of the foregoing Real Estate Taxes, such other taxes
or assessment shall be deemed part of the Real Estate Taxes.  With respect to
any Tax Year, all expenses, including legal fees, experts’ and other witnesses’
fees, incurred in contesting the validity or amount of any Real Estate Taxes
(whether or not successful in lowering the amount of Real Estate Taxes), shall
be considered as part of the Real Estate Taxes for such Tax Year.  Landlord
shall have the exclusive right, but not the obligation, to contest or appeal any
assessment of Real Estate Taxes levied upon the Land and the Building by any
governmental or quasi-governmental taxing agency.  Tenant shall have no right or
power to contest or appeal any assessment of Real Estate Taxes.

 

(g)  “Real Estate Tax Base” shall mean the amount which is equal to the Real
Estate Taxes for the Tax Year ending on June 30, ***.

 

(h)  “Escalation Statement” shall mean a statement in writing signed by
Landlord, setting forth the amount payable by Tenant for a specified Tax Year or
Operating Year, as the case may be, pursuant to this Article 26, setting forth
in reasonable detail the computation of any additional rent payable pursuant to
this Article.

 

Section 26.02         If the Real Estate Taxes for any Tax Year shall be greater
than the Real Estate Tax Base, Tenant shall pay to Landlord as additional rent
pursuant to Sections 26.05 and 26.06 for the Premises for such Tax Year an
amount (herein called the “Tax Payment”) equal to Tenant’s Proportionate Share
of the amount by which the Real Estate Taxes for such Tax Year are greater than
the Real Estate Tax Base.  In the event that any

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

63

--------------------------------------------------------------------------------


 

Tenant’s Changes result in an increase in Real Estate Taxes and Landlord
receives a separate tax bill which specifically delineates the tax increase as
it relates to the Tenant’s Change in question, then Tenant shall pay ****% of
such tax increase.

 

Section 26.03         For each Operating Year commencing during the term of this
Lease, Tenant shall pay pursuant to Sections 26.05 and 26.06 an amount
(Operating Payment) equal to Tenant’s Proportionate Share of the amount by which
the Operating Expenses for such Operating Year are greater than the Base Year
Operating Expenses.

 

Section 26.04         If, in any Operating Year (any part or all of which falls
within the Lease term), Landlord shall incur any cost for a capital improvement
made or purchased in compliance with any law or governmental regulation enacted
after the date hereof including amendments to existing laws and regulations (as,
for example, respecting fire safety, in compliance with New York City Local Law
#5-73 and/or the cost to purchase the Building’s telephone network in the event
that the law requires the same to be purchased from the utility serving the
Building), then Tenant shall pay to Landlord as additional rent for the Premises
for the next succeeding Operating Year and continuing thereafter for each
succeeding year (and any fraction thereof) during the balance of the Lease term
(to the extent that such improvement is being amortized during the balance of
the Lease term and Landlord agrees to amortize the cost of any such improvement
over a period of not less than ten (10) years) an amount equal to Tenant’s
Proportionate Share of the reasonable annual amortization of such cost (together
with reasonable interest thereon).

 

Section 26.05         Landlord shall furnish to Tenant, prior to the
commencement of each Operating Year or Tax Year, as the case may be, a written
statement setting forth Landlord’s reasonable estimate of the Tax Payment or the
Operating Payment, as the case may be, and in the case of any Operating Year,
pursuant to Section 26.03 hereof, and, in case of any Tax Year, pursuant to
Section 26.02 hereof.  Tenant shall pay to Landlord on the first day of each
month during such Operating Year or Tax Year, as the case may be, an amount
equal to one-twelfth of Landlord’s reasonable estimate of the Operating Payment
for such Operating Year or the Tax Payment for such Tax Year.  If,

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

64

--------------------------------------------------------------------------------


 

however, Landlord shall furnish any such estimate for an Operating Year or a Tax
Year subsequent to the commencement thereof, then (a) until the first day of the
month following the month in which such estimate is furnished to Tenant, Tenant
shall pay to Landlord on the first day of each month an amount equal to the
monthly sum payable by Tenant to Landlord under this Section in respect of the
last month of the preceding Operating Year or Tax Year; (b) promptly after such
estimate is furnished to Tenant, Landlord shall give notice to Tenant stating
whether the installments of the Operating Payment or Tax Payment previously made
for such Operating Year or Tax Year, as the case may be, were greater or less
than the installments of the Operating Payment or Tax Payment to be made for
such Operating Year or Tax Year in accordance with such estimate, and (i) if
there shall be a deficiency, Tenant shall pay the amount thereof within ten (10)
business days after demand therefor, or (ii) if there shall have been an
overpayment, Landlord shall refund within ten (10) business days to Tenant the
amount thereof; and (c) on the first day of the month following the month in
which such estimate is furnished to Tenant, and monthly thereafter throughout
the remainder of such Operating Year or Tax Year, as the case may be, Tenant
shall pay to Landlord an amount equal to one-twelfth (1/12th) of the Operating
Payment or Tax Payment, as the case may be, shown on such estimate.

 

Section 26.06         Landlord shall furnish to Tenant an Escalation Statement
for each Operating Year and for each Tax Year.  If the Escalation Statement
shall show that the sums paid by Tenant under Section 26.05 exceeded the Tax
Payment or Operating Payment to be paid by Tenant for such Tax Year or Operating
Year, as the case may be, Landlord shall refund within ten (10) business days to
Tenant the amount of such excess; and if the Escalation Statement for such Tax
Year or Operating Year, as the case may be, shall show that the sums so paid by
Tenant were less than the Tax Payment or Operating Payment, as the case may be,
to be paid by Tenant for such Tax Year or Operating Year, Tenant shall pay the
amount of such deficiency within ten (10) business days after demand therefor.

 

Section 26.07         In case the Real Estate Taxes for any Tax Year or part
thereof shall be reduced during the term hereof after Tenant shall have paid
Tenant’s Proportionate Share of any increase thereof in respect of such Tax Year
pursuant to Section 26.06 hereof, Landlord shall credit or refund (upon Tenant’s
request) to Tenant Tenant’s Proportionate Share of the refund of such taxes
received by Landlord.  If, after an Escalation

 

65

--------------------------------------------------------------------------------


 

Statement has been sent to Tenant during the term hereof, the assessed valuation
which had been utilized in determining the Real Estate Base Tax is reduced (as a
result of settlement, final determination of legal proceedings or otherwise),
then, and in such event (a) the Real Estate Tax Base shall be retroactively
adjusted to reflect such reduction and (b) all retroactive additional rent
resulting from such retroactive adjustment shall be forthwith payable when
billed by Landlord.  Landlord shall send to Tenant a statement setting forth the
basis for such retroactive adjustment and additional rent payments.

 

Section 26.08         Intentionally deleted.

 

Section 26.09         Payments shall be made pursuant to this Article 26
notwithstanding the fact that an Escalation Statement is furnished to Tenant
within twenty-four (24) months after the Expiration Date and any delay or
failure of Landlord in billing any additional rent provided for in this Article
26 shall not constitute a waiver of or in any way impair the continuing
obligation of Tenant to pay such additional rent hereunder.

 

Section 26.10         Provided that Tenant is not in default hereunder, if
Tenant’s Operating Payment increases by more than *** percent (****%) from one
Operating Year to the next Operating Year, then, within sixty (60) days after
the submission of the Escalation Statement indicating such increase, Landlord
shall allow Tenant or Tenant’s agents, upon ten (10) business days advance
notice to Landlord, to examine, during Business Hours at Landlord’s office where
such records are kept, such books purchase orders, invoices, payrolls and other
records in Landlord’s possession as may be reasonably necessary in order to
permit Tenant to verify the information set forth in such Escalation Statement
with respect to Operating Expenses (an “Audit”).  Any such Audit may only be
conducted by an independent accounting firm approved by Landlord that is not
being compensated by Tenant on a contingency fee basis.  Tenant and its agents
shall keep all information which they are shown in connection with any Audit
confidential and shall not reveal the same to any third party except as may be
required by law.  Landlord shall have the right to precondition any verification
right provided hereunder upon the execution by Tenant and the person conducting
such Audit of a confidentiality agreement in such form as required by Landlord. 
Tenant shall deliver to

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

66

--------------------------------------------------------------------------------


 

Landlord a copy of the results of such Audit within fifteen (15) days after
completion or receipt by Tenant of such results.  In the event that Tenant fails
to initiate such Audit within said sixty (60) day period, Tenant shall have no
further right to challenge or contest the accuracy of the applicable Escalation
Statement.  No assignee of the Tenant named herein (except assignees permitted
without Landlord’s consent pursuant to Section 25.02 hereof)shall have any right
to conduct an Audit for any period during which such assignee was not in
possession of the Premises and no subtenant shall have any right to conduct an
Audit.  Within ten (10) days after demand therefor, Tenant shall reimburse
Landlord for the reasonable and actual out-of-pocket costs of Landlord’s
personnel and representatives who are involved in such Audit.

 

Section 26.11         In no event shall (x) the Fixed Rent under this Lease
(exclusive of the additional rent under this Article) be reduced by virtue of
this Article or (y) Tenant be entitled to a credit against the payment of any
additional rent that may be due under this Lease (including this Article 26) by
reason of the fact that (i) Operating Expenses in any Operating Year are less
than Base Year Operating Expenses and/or (ii) Real Estate Taxes for any Tax Year
are less than the Real Estate Tax Base.

 

ARTICLE 27

 

Subordination

 

Section 27.01         This Lease is subject and subordinate in all respects to
all ground leases and/or underlying leases now or hereafter covering the real
property or any portion thereof of which the Premises form a part and to all
mortgages and trust indentures which may now or hereafter be placed on or affect
such leases and/or the real property of which the Premises form a part, or any
part or parts of such real property, and/or Landlord’s interest therein, and to
each advance made and/or hereafter to be made under any such mortgages, or
indentures and to all renewals, modifications, consolidations, increases,
recastings, replacements, extensions and substitutions of and for such ground
leases and/or underlying leases and/or mortgages or indentures (each lease or
mortgage to which this Lease shall be subject and subordinate pursuant to the
provisions hereof being respectively herein called a “superior lease” or a
“superior mortgage”).  This Section 27.01 shall be self-operative and no further
instrument of subordination shall be required.  In

 

67

--------------------------------------------------------------------------------


 

confirmation of such subordination, Tenant shall execute, at its sole cost and
expense, and deliver promptly any certificate that Landlord and/or any lessor
under any superior lease and/or any holder of any superior mortgage and/or their
respective successors in interest may request.  Tenant hereby constitutes and
appoints Landlord and/or any lessor under any superior lease and/or any holder
of any superior mortgage and/or their respective successors in interest as
Tenant’s attorney-in-fact to execute and deliver any such certificate or
certificates for and on behalf of Tenant.  Landlord agrees to obtain a
subordination, non-disturbance and attornment agreement in favor of Tenant from
the current holder of any superior mortgage in substantially the same form as
such holder’s customary form.  Landlord shall use reasonable efforts to cause
the holder of any future superior mortgage to execute and exchange with Tenant,
a non-disturbance agreement in such holder’s customary form, but neither this
Lease nor any of Tenant’s obligations under this Lease shall in any way be
affected or modified if such future holder declines to execute and exchange such
non-disturbance agreement with Tenant.

 

Section 27.02         In the event of any act or omission of Landlord that would
give Tenant the right, immediately or after lapse of a period of time, to cancel
or terminate this Lease, or to claim a partial or total eviction, Tenant shall
not be entitled to exercise such right:

 

(a)  unless and until Tenant has given prompt written notice of such act or
omission to the lessor under each superior lease and the holder of each superior
mortgage, whose name and address shall previously have been furnished to Tenant
in writing; and

 

(b)  unless such act or omission shall be one which is not capable of being
remedied by Landlord or such lessor or such holder within a reasonable period of
time, until a reasonable period for remedying such act or omission shall have
elapsed following the giving of such notice and following the time when the
lessor under such superior lease or the holder of such superior mortgage shall
have become entitled under such lease or such mortgage, as the case may be, to
remedy the same (which reasonable period shall in no event be less than the
period to which Landlord would be entitled under this Lease or otherwise, after
similar notice, to effect such remedy), provided such lessor or such holder
shall with due diligence give Tenant written notice of intention to, and
commence and continue to remedy such act or omission.

 

68

--------------------------------------------------------------------------------


 

Section 27.03         Tenant covenants that neither the termination of any
superior lease or any superior mortgage, nor the institution of any suit, action
or other proceeding by the lessor under any such superior lease or the holder of
any such superior mortgage to recover possession of the Premises leased or
mortgaged under any such superior lease or any such superior mortgage or to
realize on the mortgagor’s interest under any such superior mortgage in any such
superior lease (provided that Tenant is not otherwise disturbed by the lessor
under any such superior lease or the holder of any such superior mortgage)
shall, by operation of law or otherwise, result in the cancellation or
termination of this Lease (unless specific action is taken by the lessor under
any such superior lease or the holder of any such superior mortgage to terminate
this Lease) or the obligations of Tenant hereunder.  If the lessor under any
superior lease or the holder of any superior mortgage, or the purchaser upon any
foreclosure sale relating to such superior mortgage, or any designee of such
lessor or such holder shall succeed to the rights of Landlord under this Lease,
whether through possession, or any action or proceeding relating to the
termination of such superior lease, or foreclosure action or delivery of a new
lease or deed, then, at the request of such party so succeeding to Landlord’s
rights (such party being sometimes herein called a “successor landlord”) and
upon such successor landlord’s written agreement to accept Tenant’s attornment,
Tenant shall attorn to and recognize such successor landlord as Tenant’s
landlord under this Lease, and shall promptly execute and deliver, at Tenant’s
sole expense, any instrument that such successor landlord may reasonably request
to evidence such attornment and none of the above-described successions shall,
by operation of law or otherwise, result in the cancellation or termination of
this Lease (unless specific action is taken by such successor landlord to
terminate this Lease) or the obligations of Tenant.  In the event successor
landlord requests Tenant to execute an attornment, Tenant shall acquire no
rights with respect to said successor landlord until the attornment has been
executed.  Upon such attornment, this Lease shall continue in full force and
effect as, or as if it were, a direct lease between the successor landlord and
Tenant upon all of the terms, conditions and covenants set forth in this Lease,
except that the successor landlord shall not:

 

(a)  be liable for any previous act or omission of Landlord under this Lease;

 

69

--------------------------------------------------------------------------------


 

(b)  be subject to any offset, not expressly provided for in this Lease, which
shall have theretofore accrued to Tenant against Landlord; or

 

(c)  be bound by any previous modification of this Lease, not expressly provided
for in this Lease, or by any previous prepayment of more than one month’s Fixed
Rent or additional rent, unless such modification or prepayment shall have been
expressly approved in writing by the lessor under the superior lease or the
holder of the superior mortgage (or permitted without such approval if permitted
under the terms of the superior mortgage) through or by reason of which the
successor landlord shall have succeeded to the rights of Landlord under this
Lease.

 

Section 27.04         In the event of termination, cancellation, re-entry or
dispossess by Landlord or a successor landlord under this Lease Tenant shall, at
Landlord’s or the successor landlord’s request, execute an assignment by Tenant
to Landlord or the successor landlord of Tenant’s interest as sublessor under
any subleases to this Lease, and Tenant hereby appoints Landlord or the
successor landlord as Tenant’s attorney-in-fact to execute any such assignment
upon Tenant’s failure or refusal to do so and shall execute any necessary
documents to confirm said appointment upon Landlord’s or the successor
landlord’s request.

 

At Landlord’s or successor landlord’s option, sublessee shall attorn to Landlord
or the successor landlord and upon such attornment, the sublease shall continue
in full force and effect as, or as if it were, a direct lease between Landlord
or the successor landlord and sublessee upon all the terms, conditions and
covenants set forth in, at Landlord’s or successor landlord’s option, the Lease
or the sublease, except that Landlord or the successor landlord shall not:

 

(a) be liable for any previous act or omission of sublessor under the sublease;

 

(b) be subject to any offset, which shall have theretofore accrued to sublessee
against sublessor; or

 

(c) be bound by any previous modification of the sublease, not expressly
provided for in the sublease, or by any previous prepayment of more than one
month’s Fixed Rent or additional rent, unless such modification or prepayment
shall

 

70

--------------------------------------------------------------------------------


 

have been expressly approved in writing by the Landlord under the Lease, the
lessor under the superior lease or the holder of the superior mortgage through
or by reason of which the successor landlord shall have succeeded to the rights
of sublessor under the sublease, as the case may be.

 

In the event that Landlord or a successor landlord, as the case may be, does not
request Tenant to assign its interest in the sublease or have sublessee attorn
to Landlord or the successor landlord, as the case may be, then Landlord or
successor landlord, as the case may be, shall have the right to terminate the
sublease immediately at any time after termination or cancellation of this Lease
or re-entry or dispossess by Landlord or a successor landlord under this Lease.

 

All subleases made in accordance with this Lease shall be subject to the above
provision.

 

Section 27.05         In the event the holder of any mortgage or the lessor of
any lease (present or future) relating to the Premises and/or this Lease
requests that (a) this Lease and Tenant’s rights hereunder be made superior,
rather than subordinate, to such mortgage or lease and/or (b) Tenant enter into
a subordination non-disturbance and attornment agreement, then Tenant, within
ten (10) days after written request, will execute and deliver without charge
such agreement(s) in such form(s) acceptable to the holder of such mortgage or
lessor of such lease.  In any instance where the consent of any holder of any
superior lease or superior mortgage is required to be given in connection with
any matter relating to this Lease, Landlord shall not be required to give its
consent to such matter unless and until such required consent is given and
Landlord shall not be found to have unreasonably withheld its consent if such
required consent is withheld by any superior lease or superior mortgage.

 

Section 27.06         If Tenant fails to execute and deliver any documents as
and when required by this Article 27, then, notwithstanding any other provision
of this Lease, without the requirement of notice from Landlord such failure will
constitute a default under this Lease beyond any applicable grace period,
entitling Landlord to the same rights and remedies as if such default were with
respect to nonpayment of Fixed Rent.

 

71

--------------------------------------------------------------------------------


 

ARTICLE 28

 

Miscellaneous

 

Section 28.01         Notwithstanding anything contained in this Lease to the
contrary, Tenant covenants and agrees that Tenant will not use the Premises or
any part thereof, or permit the Premises or any part thereof to be used,

 

(i)            for a retail banking, trust company, or safe deposit business,

 

(ii)           as a savings bank, or as a savings and loan association, or as a
loan company,

 

(iii)          for the sale of travelers checks and/or foreign exchange, or as a
tourist or travel agency,

 

(iv)          as a stock brokerage office or for stock brokerage purposes or for
the underwriting of securities catering off-the-street clientele,

 

(v)           as a newsstand, employment agency, office for a labor union,
classroom or school,

 

(vi)          as a restaurant and/or bar and/or for the sale of confectionery
and/or soda and/or beverages and/or sandwiches and/or ice cream and/or baked
goods or for the preparation, dispensing or consumption of food or beverages in
any manner whatsoever,

 

(vii)         as offices for any government or any department, commission,
subdivision or agency thereof,

 

(viii)        as offices for political or lobbying activities (i.e., persons or
organizations principally engaged in efforts to influence legislation or
governmental action), or

 

(ix)           for any other use or purpose that involves direct patronage of
the general public.

 

Section 28.02         Tenant hereby represents, covenants and agrees that
Tenant’s business is not photographic reproductions and/or documentary
reproductions and/or offset printing.  Notwithstanding anything contained in
this Lease to the contrary, Tenant covenants and agrees that Tenant will not use
the Premises or any part thereof, or permit the Premises or any part thereof to
be used, for the business of photographic reproductions and/or

 

72

--------------------------------------------------------------------------------


 

documentary reproductions and/or offset printing.  Nothing contained in this
Section 28.02 shall preclude Tenant from using any part of the Premises for
photographic reproductions and/or documentary reproductions and/or offset
printing in connection with, either directly or indirectly, its own business
and/or activities.

 

Section 28.03         If, in connection with obtaining financing for the
Building, a banking, insurance or other recognized institutional lender shall
request reasonable modifications in this Lease as a condition to such financing,
Tenant will not unreasonably withhold, delay or defer its consent thereto,
provided that such modifications do not increase the obligations of Tenant
hereunder or materially adversely affect the leasehold interest hereby created.

 

Section 28.04         If, at any time during the last month of the term of this
Lease, Tenant shall have removed all or substantially all of Tenant’s property
from the Premises, Landlord may, and Tenant hereby irrevocably grants to
Landlord a license to, immediately enter and alter, renovate and redecorate the
Premises, without limitation, diminution or abatement of rent, or incurring
liability to Tenant for any compensation, and such acts shall have no effect
upon this Lease.

 

Section 28.05         Tenant shall not place a load upon any floor of the
Premises exceeding the floor load per square foot which such floor was designed
to carry and such load shall be placed by Tenant, at Tenant’s expense, so as to
properly distribute the weight.  Business machines and mechanical equipment
shall be placed and maintained by Tenant, at Tenant’s expense, in settings
sufficient in Landlord’s judgment to absorb and prevent vibration, noise and
annoyance.  If the Premises be or become infested with vermin as a result of the
use or any misuse or neglect of the Premises by Tenant, its agents, employees,
visitors or licensees, Tenant shall at Tenant’s expense cause the same to be
exterminated from time to time to the satisfaction of Landlord and shall employ
such exterminators and such exterminating company or companies as shall be
approved by Landlord.

 

Section 28.06         If Landlord shall consent to the omission or removal of
any part of, or the insertion of any door or other opening in, any wall
separating the Premises from adjoining space leased to another tenant, then (i)
Tenant shall be responsible for all risk of damage to, or loss or theft of,
property arising as an incident to such omission or removal or

 

73

--------------------------------------------------------------------------------


 

the use of such door or other opening, or because of the existence thereof, and
shall indemnify and save Landlord harmless from and against any claim, demand or
action for, or on account of, any such loss, theft or damage, and (ii) in the
event of the termination of this Lease or the lease of said other tenant,
Landlord may enter the Premises and Landlord, at Tenant’s expense, may close up
any door or other opening by erecting a wall to match the wall separating the
Premises from said adjoining space, and Tenant shall not be entitled to any
diminution or abatement of rent or other compensation by reason thereof;
provided, however, that nothing herein contained shall be deemed to vest Tenant
with any right or interest in, or with respect to, said adjoining space, or the
use thereof, and Tenant hereby expressly waives any right to be made a party to,
or to be served with process or other notice under or in connection with, any
proceeding or action which may hereafter be instituted by Landlord for the
recovery of the possession of said adjoining space.

 

Section 28.07         Without incurring any liability to Tenant, Landlord may
permit access to the Premises and open the same, whether or not Tenant shall be
present, upon demand of any receiver, trustee, assignee for the benefit of
creditors, sheriff, marshal, court officer or other person entitled to, or
reasonably purporting to be entitled to, such access for the purpose of taking
possession of, or removing, Tenant’s property or for any other lawful purpose
(but this provision and any action by Landlord hereunder shall not be deemed a
recognition by Landlord that the person or official making such demand has any
right or interest in or to this Lease, or in or to the Premises), or upon demand
of any representative of the fire, police, building, sanitation or other
department of the city, state or federal governments.

 

Section 28.08         Tenant shall not be entitled to exercise any right of
termination, cancellation, or any other option granted to it by this Lease at
any time when Tenant is in default beyond the expiration of any applicable
notice and cure period in the performance or observance of any of Tenant’s
obligations hereunder.

 

Section 28.09         Tenant shall not place or permit to be placed any vending
machines in the Premises, except with the prior written consent of Landlord in
each instance, not to be unreasonably withheld or delayed.

 

74

--------------------------------------------------------------------------------


 

Section 28.10         Tenant shall not occupy any space in the Building (by
assignment, sublease or otherwise) other than the Premises hereby demised,
except with the prior written consent of Landlord in each instance.

 

Section 28.11         Tenant will not clean, nor require, permit, suffer or
allow any window in the Premises to be cleaned, in violation of Section 202 of
the Labor Law of the rules of the Board of Standards and Appeals, or of any
other board or body having or asserting jurisdiction.

 

Section 28.12         Landlord and Tenant each represents that it has not dealt
with any person or broker in connection with this Lease other than CUSHMAN &
WAKEFIELD, INC. AND JONES LANG LASALLE (collectively, the “Broker”) and each
agrees to defend, indemnify and hold harmless Landlord, its agents and
employees, from any loss, liability, costs, damages and expenses (including
without limitation attorney’s fees and disbursements) suffered by the other
through any breach of this representation, or in connection with the claim of
any other person or broker alleging to have dealt with the indemnifying party
with respect to this Lease.  Landlord shall compensate Broker pursuant to
separate agreement.

 

Section 28.13         The term “Landlord” as used in this Lease means only the
owner, or the mortgagee in possession, for the time being, of the Land and
Building (or the owner of a lease of the Building or the Land and Building), so
that in the event of any sale or sales of the Land and Building or of said
lease, or in the event of a lease of the Building, or of the Land and Building,
the Landlord shall be and hereby is entirely freed and relieved of all covenants
and obligations of Landlord hereunder, and it shall be deemed and construed
without further agreement between the parties or their successors in interest,
or between the parties and the purchaser, at any such sale, or the said lessee
of the Building, or of the Land and Building, that the purchaser or the lessee
of the Building has assumed and agreed to carry out any and all covenants and
obligations of Landlord hereunder.  No general or limited partner or shareholder
of Landlord (including any assignee or successor of Landlord) or other holder of
any equity interest in Landlord shall be personally liable for the performance
of Landlord’s obligations under this Lease.  The liability of Landlord
(including any assignee or successor of Landlord) for Landlord’s obligations
under this Lease shall be limited to Landlord’s interest in the Land and
Building and Tenant shall not look to any of Landlord’s

 

75

--------------------------------------------------------------------------------


 

other assets in seeking either to enforce Landlord’s obligations under this
Lease or to satisfy a judgment for Landlord’s failure to perform such
obligations.  Landlord reserves the right, at any time, to convert the Building
and or Land to condominium ownership, and upon such conversion, (i) this Lease
shall be subject and subordinate to the applicable condominium documents and
(ii) the owner of the unit or units of which the Premises forms a part shall be
deemed to be the Landlord hereunder.

 

Section 28.14         The submission by Landlord of the Lease in draft form
shall be deemed submitted solely for Tenant’s consideration and not for
acceptance and execution.  Such submission shall have no binding force or effect
and shall confer no rights nor impose any obligations, including brokerage
obligations, on either party unless and until both Landlord and Tenant shall
have executed the Lease and dupli­cate originals thereof shall have been
delivered to the respective parties.

 

Section 28.15         Intentionally deleted.

 

Section 28.16         Tenant covenants to pay any occupancy or rent tax now in
effect or hereafter enacted if the same applies to Tenant’s leasing of the
Premises.  Alternatively, Tenant shall pay to Landlord upon demand as additional
rent any occupancy tax or rent tax now in effect or hereafter enacted, if
payable by Landlord in the first instance or hereafter required to be paid by
Landlord.

 

Section 28.17         Tenant hereby represents and warrants to Landlord that it
is duly formed and in good standing, and has full corporate or partnership power
and authority, as the case may be, to enter into this Lease and has taken all
corporate or partnership action, as the case may be, necessary to carry out the
transaction contemplated herein, so that when executed, this Lease constitutes a
valid and binding obligation enforceable in accordance with its terms.  Tenant
shall provide Landlord with corporate resolutions or other proof in a form
acceptable to Landlord, authorizing the execution of the Lease at the time of
such execution.  Tenant hereby represents to Landlord that it is not entitled,
directly or indirectly, to diplomatic or sovereign immunity.

 

Section 28.18         Tenant acknowledges that is has no rights to any
development rights, “air rights” or comparable rights appurtenant to the Land
and/or Building, and consents, without further consideration, to any utilization
of such rights

 

76

--------------------------------------------------------------------------------


 

by Landlord and agrees to promptly execute and deliver any instruments which may
be requested by Landlord, including instruments merging zoning lots, evidencing
such acknowledgment and consent, provided same does not prevent occupancy of the
Premises by Tenant in the manner provided herein.  The provisions of this
Section 28.18 shall be deemed to be and shall be construed as an express waiver
by Tenant of any interest Tenant may have as a “party in interest” (as such
quoted term is defined in Section 12-10 Zoning Lot of the Zoning Resolution of
the City of New York) in the Land and/or Building.

 

ARTICLE 29

 

Layout and Finish

 

Section 29.01         Tenant shall, at Tenant’s sole expense, and as part of
Tenant’s Changes, perform all the work (Tenant’s Work) in the Premises necessary
for Tenant’s occupancy thereof, including, but not limited to all work as may be
necessary to comply with all applicable laws (including without limitation, the
Americans with Disabilities Act) or regulations and otherwise, subject to the
provisions of this Lease.

 

Section 29.02         Provided Tenant is not in default of any term or condition
of this Lease beyond the expiration of any applicable notice and cure periods,
Landlord shall pay Tenant an allowance (Tenant’s Allowance), solely against the
cost and expense incurred in connection with the performance of Tenant’s Work,
including without limitation, fees payable to Tenant’s engineer and Tenant’s
architect and the cost to file the final plans and obtain necessary permits (but
excluding the costs of moving or to purchase any personal property), Tenant’s
Allowance not to exceed $****.  In the event that the cost and expense of
Tenant’s Work shall exceed this amount, Tenant shall be entirely responsible for
such excess.  In no event shall more than the sum of $*** to be paid for fees
payable to Tenant’s engineers or architects or for filing or permit fees. 
Tenant’s Allowance shall be payable to Tenant upon written requisition in
installments as Tenant’s Work progresses, but in no event more frequently than
monthly.  The amount of each installment of Tenant’s Allowance payable pursuant
to any such requisition shall be an amount equal to the actual costs paid by
Tenant for

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

77

--------------------------------------------------------------------------------


 

completed portions of Tenant’s Work referenced in such requisition (as evidenced
by the paid invoices delivered to Landlord in accordance with the next
sentence).  Prior to the payment of any such installment, Tenant shall deliver
to Landlord such written requisition for disbursement which shall be accompanied
by (1) paid invoices for the Tenant’s Work performed since the last disbursement
subject to customary retentions; (2) a certificate signed by Tenant’s architect
or an officer of Tenant certifying that the Tenant’s Work represented by the
aforesaid invoices has been satisfactorily completed in accordance with the
final plan; (3) partial lien waivers by contractors, subcontractors and all
materialmen for all such work or, if then available, for work covered by the
prior disbursement; and (4) with respect to the final disbursement of Tenant’s
Allowance, all Building Department sign-offs, inspection certificates and any
permits required to be issued by any governmental entities having jurisdiction
thereover and a general release or final lien waivers from all contractors and
subcontractors performing Tenant’s Work releasing Landlord from all liability
for any Tenant’s Work.  At any and all times during the progress of Tenant’s
Work, representatives of Landlord shall have the right of access to the Premises
and inspection thereof and shall have the right to withhold all or any portion
of Tenant’s Allowance (as shall be reasonably appropriate under the
circumstances) as shall equal the cost of correcting any portions of Tenant’s
Work which shall not have been performed in compliance with the provisions of
the Lease if Tenant fails to correct same promptly after written notice from
Landlord to do so; provided, however, that Landlord shall incur no liability,
obligation or responsibility to Tenant or any third party by reason of such
access and inspection except to the extent of Landlord’s negligence or willful
misconduct.

 

ARTICLE 30

 

Insurance

 

Section 30.01         Tenant covenants, at its expense, to provide prior to
entry upon the Premises and to keep in force and effect during the term of this
Lease or Tenant’s occupancy of the Premises (whichever is longer):  (1)
commercial general liability insurance with respect to the Premises and its
Appurtenances on an occurrence basis against claims for bodily injury and
property damage with minimum limits of liability in amount of **** and

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

78

--------------------------------------------------------------------------------


 

00/*** Dollars ($***) combined single limit for bodily injury and property
damage (including coverage for all operations of Tenant, products/completed
operations, independent contractors, broad form property damage, personal injury
liability and contractual liability coverage); (2) if the nature of Tenant’s
business is such as to place all or any of its employees under workers’
compensation or similar statutes, workers’ compensation or similar insurance
affording statutory coverage and containing statutory limits; and (3) all-risk
property damage insurance (replacement cost coverage), including theft or
attempted theft of, Tenant’s Property.  Tenant agrees to deliver to Landlord, at
least thirty (30) days prior to the time such insurance is first required to be
carried by Tenant, and thereafter at least thirty (30) days prior to the
expiration of any such policy, either an original policy or a certificate of
insurance procured by Tenant in compliance with its obligations hereunder,
together with evidence of payment therefor.  Workers’ compensation insurance
provided for in this Section may be procured by Tenant’s contractors.  Tenant
will also furnish Landlord with evidence that Tenant’s contractors performing
any Tenant’s Changes or other work in the Building are covered by insurance in
amounts and of the types which are appropriate, in Landlord’s judgment, to the
size and scope of Tenant’s Changes.

 

Section 30.02         All the aforesaid insurance shall be issued in the name of
Tenant and name Landlord (and any designee(s) of Landlord) as additional
insureds, and shall be written by one (1) or more responsible insurance
companies licensed to do business in New York State; all such insurance may be
carried under a blanket policy covering the Premises and any other of Tenant’s
locations and shall contain endorsements that:  (1) Such insurance may not be
canceled or amended with respect to Landlord (or its designee(s)) except upon
thirty (30) days’ written notice by registered mail to Landlord (and such
designee(s)) by the insurance company; (2) Tenant shall be solely responsible
for payment of premiums and that Landlord (or its designee(s)) shall not be
required to pay any premiums for such insurance; and (3) Tenant’s insurance
shall be primary with any coverage provided by Landlord as excess and
non-contributory.  The minimum limits of the commercial general liability policy
of insurance shall in no way limit or diminish Tenant’s liability under Section
5.01(k) hereof.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

79

--------------------------------------------------------------------------------


 

Section 30.03         The minimum limits of the commercial general liability
policy of insurance shall be subject to increase at any time, and from time to
time, after the commencement of the fifth (5th) year of the term hereof if
Landlord in the exercise of its reasonable judgment shall deem the same
necessary for adequate protection.  Within thirty (30) days after demand
therefor by Landlord, Tenant shall furnish Landlord with evidence that such
demand has been complied with.  In case Tenant disputes the reasonableness of
Landlord’s demand, the parties agree to submit the question of the
reasonableness of such demand for decision to the Chairman of the Board of
Directors of the Management Division of The Real Estate Board of New York, Inc.,
or to such impartial person or persons as he may designate whose determination
shall be final and conclusive upon the parties hereto.  The right to dispute the
reasonableness of any such demand by Landlord shall be deemed waived unless the
same shall be asserted by Tenant by service of a notice in writing upon Landlord
within ten (10) days after the giving of Landlord’s demand therefor.

 

Section 30.04         Landlord agrees to maintain both the types and amounts of
insurance required by its mortgagee or, in the absence of a mortgage, what would
be maintained by a comparable owner/operator of a comparable first-class midtown
Manhattan office building.

 

ARTICLE 31

 

Security Deposit

 

Section 31.01         Simultaneously with the execution and delivery of this
Lease by Tenant, Tenant has deposited with Landlord a letter of credit (in the
form required by Section 31.06 hereof) in the amount of $****, as security for
the full and faithful performance by Tenant of each and every term, covenant,
condition and agreement of this Lease or any renewals or extensions thereof on
Tenant’s part to be performed; it being expressly understood and agreed that
Tenant shall pay rent for

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

80

--------------------------------------------------------------------------------


 

the last calendar month of the term hereof or of any renewals or extensions
thereof promptly on the first day of such month.

 

In the event that (i) Tenant shall have been in full and faithful compliance
since the Term Commencement Date with all of the terms, conditions, covenants
and agreements of this Lease on its part to have been performed and (ii) Tenant
shall have paid to Landlord all Fixed Rent and additional rent becoming due in a
timely fashion in accordance with the terms of this Lease, then on the second
(2nd) anniversary of the Rent Commencement Date the security deposited with
Landlord shall be reduced to the sum of $***.  If conditions (i) and (ii)
continue to be met, then on the fourth (4th) anniversary of the Rent
Commencement Date the security deposited with Landlord shall be reduced to the
sum of $***.  If conditions (i) and (ii) continue to be met, then on the sixth
(6th) anniversary of the Rent Commencement Date the security deposited with
Landlord shall be reduced to the sum of $***; provided however, there shall be
no further reductions in the security deposit.

 

Landlord’s and Tenant’s rights to the security deposited hereunder, as reduced
in accordance with the preceding paragraph, shall be the same as if those sums
had been provided for as the original security deposited hereunder.

 

If Tenant shall fail to perform or observe, or shall breach or violate, any of
the terms, covenants, conditions or agreements of this Lease, including but not
limited to the payment of Fixed Rent or additional rent or any other charges
beyond the expiration of any applicable notice and cure period, Landlord may
use, apply or retain the whole or any part of such deposit to the extent
required for the payment of any such Fixed Rent or additional rent or any other
sum as to which Tenant is in default or for any sum which Landlord may expend or
may be required to expend by reason of Tenant’s non-performance, non-observance,
breach or violation of any of the terms, covenants, conditions or agreements of
this Lease, including but not limited to, any damages or deficiency in the
re-letting of the Premises, whether such damages or deficiency accrues before or
after summary proceedings or other re-entry by Landlord.

 

Section 31.02         Landlord shall not be required so to use, apply or retain
the whole or any part of said deposit, but if the whole or any part thereof is
so used, applied or retained, Tenant shall upon demand immediately deposit with
Landlord a sum equal to the amount so used, applied or retained.  If Tenant
shall fully and faithfully comply with all the terms, covenants,

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

81

--------------------------------------------------------------------------------


 

conditions and agreements of this Lease, the deposit or any balance thereof
remaining shall be returned to Tenant after the date fixed as the end of this
Lease or of any renewal or extension thereof and after delivery of entire
possession of the Premises to Landlord.  Landlord shall not be required to pay
Tenant any interest on said security deposit.

 

Section 31.03         In the event of a sale, transfer or lease of the parcel of
Land or a sale, transfer or lease of Land and/or Building or a sale or transfer
of any such lease, Landlord may transfer or assign the security so deposited or
any balance thereof remaining to the vendee, transferee or lessee, as the case
may be, and Landlord shall thereupon be released from all liability for the
return of such security, and Tenant, in each such instance, shall look solely to
each vendee, transferee or lessee, as the case may be, for the return of such
security.  It is further agreed that the provisions hereof shall apply to every
such sale, transfer or lease and to every such transfer or assignment made of
such security.

 

Section 31.04         Tenant shall not assign or encumber or attempt to assign
or encumber any security deposited hereunder and neither Landlord nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.

 

Section 31.05         In no event shall the security deposited hereunder be
construed as liquidated damages or in any way limit Landlord’s right to recover
damages or any sum due Landlord hereunder or permitted by law.  If this Lease
shall be assigned, the security deposit shall be deemed assigned to the
assignee, and Landlord shall have no liability to return the same to the
assignor.

 

Section 31.06         The letter of credit required by this Article 31 shall be
an irrevocable commercial letter of credit in the aggregate amount from time to
time required in Section 31.01, which letter of credit shall be in the form
attached hereto as Exhibit E and issued by a commercial bank acceptable to
Landlord, payable upon the presentation by Landlord to such bank of one or more
sight drafts in form acceptable to Landlord, without presentation of any other
documents, statements or authorizations, which letter of credit shall provide
(i) for the continuance of such credit for a period of at least one year from
the date of its issuance, (ii) for the automatic extension of such letter of
credit for additional periods of one year from the

 

82

--------------------------------------------------------------------------------


 

initial and each future expiration date thereof (the last such extension to
provide for the continuance of such letter of credit for at least three months
beyond the end of the term of this Lease) unless such bank gives Landlord notice
by certified mail, return receipt requested, postage prepaid, of its intention
not to renew such letter of credit (which notice shall be addressed to Landlord
as provided in this Lease) not less than 30 days prior to the initial or any
future expiration date of such letter of credit and (iii) that in the event such
notice is given by such bank, Landlord shall have the right to draw on such bank
at sight for the balance remaining in such letter of credit and hold and apply
the proceeds thereof in accordance with the provisions of this Article 31.  Each
letter of credit to be deposited and maintained with Landlord (or the proceeds
thereof) shall be held by Landlord as security for the full and faithful
performance and observance by Tenant of each and every term, covenant, condition
and agreement of this Lease as provided in this Article 31, and in the event
that (a) Tenant is in default (x) in the performance or observance of any of the
covenants, agreements, terms, provisions or conditions on its part to be
performed or observed under this Lease (except the payment of Fixed Rent,
additional rent or other charges due and payable under this Lease) beyond the
applicable cure period or (y) in the payment of Fixed Rent, additional rent or
other charges due and payable under this Lease after the expiration of any
applicable grace period, or (b) Landlord transfers its right, title and interest
under this Lease to a third party and such letter of credit is not transferable
to such third party, without cost to Landlord, five (5) days after Landlord’s
request and to whom Landlord designates, or (c) notice is given by the bank
issuing such letter of credit that it does not intend to renew the same, then,
in any such event, Landlord may draw on such letter of credit and the proceeds
of such letter of credit shall then be held and applied as security (and be
replenished, if necessary) as provided in this Article 31.

 

ARTICLE 32

 

Extension Option

 

Section 32.01         (a)           Provided that both at the time of the
exercise of the Extension Option (herein defined) and at the time of the
commencement of the Extended Term (as hereinafter defined):  (i) this Lease
shall be in full force and effect, (ii) Tenant shall not be in default under
this Lease beyond any applicable notice and cure period, and (iii) this Lease
has not been assigned (except as permitted pursuant to Section 25.02

 

83

--------------------------------------------------------------------------------


 

hereof) nor has any part of the Premises been sublet and Tenant is in occupancy
of the entire Premises, Tenant shall have the option (Extension Option) to
unconditionally extend the term of this Lease as it relates to all and not a
portion of the Premises for *** (***) ***-year period commencing on the day
after the Expiration Date (Extended Term).  Tenant shall exercise the Extension
Option by written notice to Landlord given no later than the date which is
fifteen (15) months prior to the Expiration Date (time being of the essence as
to such date) and once Tenant exercises the Extension Option, Tenant may not
thereafter revoke such exercise.  If any of the conditions (i) through (iii)
above are not fulfilled, the Extension Option shall be void and of no further
force or effect.

 

(b)           If Tenant does not exercise the Extension Option during the
applicable time period specified in the preceding paragraph, the Extension
Option shall unconditionally lapse and be of no further force and effect.

 

(c)           Any such Extended Term shall be on the same terms and conditions
as are contained in this Lease with respect to the initial term, except that (i)
Tenant shall take the Premises in “as-is” condition and Landlord shall have no
obligation to make any improvements or alterations to the Premises or provide
any improvement allowance to Tenant; and (ii) the Fixed Rent during the Extended
Term shall be equal to the greater of (y) ****% of the fair market rent for the
Premises as of the commencement of the Extended Term (Fair Market Rent) or (z)
an amount equal to the sum of the Fixed Rent and all Article 26 additional rent
payable under this Lease for the month immediately prior to the Extended Term. 
After Landlord receives Tenant’s notice that Tenant desires to exercise the
Extension Option in the time period set forth above, Landlord shall deliver to
Tenant Landlord’s determination of Fair Market Rent on or before six (6) months
prior to the Expiration Date and the following shall apply thereto:

 

Within ten (10) business days after its receipt of Landlord’s determination of
Fair Market Rent for the Premises (time being of the essence), Tenant shall
notify Landlord whether it accepts or disputes such determination.  Tenant’s
failure to notify Landlord of acceptance or dispute shall constitute an
acceptance of Landlord’s determination.  In the event that Tenant

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

84

--------------------------------------------------------------------------------


 

disputes Landlord’s determination of Fair Market Rent, Tenant shall include in
such notice its determination of Fair Market Rent and in such case, Landlord and
Tenant, each having made an effort to come to an agreement, nevertheless
disagree as to the appropriate Fair Market Rent, then such dispute shall be
resolved and Fair Market Rent shall be determined as follows:

 

Within twenty (20) days after the date of Tenant’s notice disputing Landlord’s
determination, Landlord and Tenant shall each appoint an expert and said experts
shall determine Fair Market Rent.  The date upon which the second of said
experts is appointed is herein referred to as the “Arbitration Commencement
Date”.  If said experts cannot mutually agree upon Fair Market Rent within
fifteen (15) days after the Arbitration Commencement Date, then within twenty
(20) days after the Arbitration Commencement Date, they shall jointly appoint a
third expert who shall determine Fair Market Rent on or before the date which is
thirty (30) days after the Arbitration Commencement Date.  If the two experts
selected by Landlord and Tenant cannot agree on a third expert within twenty
(20) days after the Arbitration Commencement Date, then the third expert shall
be appointed by the American Arbitration Association or its successor (the
branch office of which is located in or closest to the City of New York), upon
request of either Landlord or Tenant, or both, as the case may be.  Within ten
(10) days after such appointment, said expert shall determine Fair Market Rent. 
The determination of the third expert, whether or not approved by the experts
appointed by Landlord and Tenant, shall be final;  provided, however, that the
third expert shall assign a value to Fair Market Rent which falls within the
range of value established by the two determinations of Fair Market Rent made by
the two experts selected by Landlord and Tenant.  If, for any reason whatsoever,
a written decision of the experts appointed by Landlord and Tenant, or the third
expert, as the case may be, shall not be rendered within forty-five (45) days
after the Arbitration Commencement Date, then at any time thereafter before such
decision shall have been rendered, either Landlord or Tenant may apply to the
Supreme Court of the State of New York, New York County, by action, proceeding
or otherwise as may be proper, to determine the question in dispute consistent
with the provisions of the Lease.  In determining Fair Market Rent, the experts
shall give appropriate consideration to all relevant factors.  Each party shall
pay for its own costs and expenses in connection with its selection and use of
its initial expert.  The parties shall share equally in the costs and expenses
incurred in connection with the selection and use of the third expert.  Each
expert

 

85

--------------------------------------------------------------------------------


 

appointed pursuant to this paragraph shall be a licensed real estate broker with
no less than ten (10) years of commercial real estate experience with first
class office buildings in midtown Manhattan.

 

(d)           In the event that Fair Market Rent is not established by the
Expiration Date, then Tenant shall pay Fixed Rent at the rate of the annualized
Fixed Rent and additional rent payable by Tenant for the last full calendar
month immediately proceeding the commencement of the Extended Term until such
Fair Market Rent determination shall have occurred at which time there shall be
an equitable adjustment of the Fixed Rent payable during the Extended Term as
provided for in this Lease (taking into account the Fixed Rent previously paid
by Tenant during the Extended Term).

 

86

--------------------------------------------------------------------------------


 

ARTICLE 33

 

Right of First Offering

 

Section 33.01         (a)           For purposes of this Lease, the “First
Offering Space” shall mean the entire rentable portion of the *** (***) floor of
the Building, as substantially shown and hatched on the rental plan annexed
hereto as Exhibit F.  The parties agree that the First Offering Space comprises
23,980 rentable square feet.

 

(b)           Provided Tenant is not in default under the terms and conditions
of this Lease after notice and the expiration of applicable cure periods either
as of the date of the giving of “Tenant’s First Notice” or the “First Offering
Space Inclusion Date” (as such terms are hereinafter defined), then if Landlord
desires to offer for lease the First Offering Space after it shall become
available for leasing, subsequent to Landlord first leasing any of such First
Offering Space to third parties after the date hereof (it being understood that
Tenant’s rights under this Section 33 shall not become effective with respect to
any portion of such First Offering Space unless and until the same has been
leased to a third party and such First Offering Space shall subsequently become
vacant and available for leasing and then only with respect to the portion that
was previously leased), then Landlord, before offering such First Offering Space
to anyone other than the currently existing tenant as of the Term Commencement
Date of any portion of the First Offering Space (or their successors or
affiliates) or their assignees or subtenants (such currently existing tenant is
hereinafter called a “Priority Tenant”), shall offer to Tenant the right to
include such First Offering Space which Landlord desires to offer for lease
within the Premises upon all the terms and conditions of this Lease (including
the provisions of Article 26 with the base years specified therein), except
that:

 

(A)          the fixed rent with respect to such First Offering Space shall be
at a rate equal to the Fair Market Rent for such First Offering Space which
shall be determined by Landlord in the same manner as Article 32 hereof, as of
the First Offering Space Inclusion Date and shall be set forth in a written
notice to Tenant.

 

(B)           effective as of the First Offering Space Inclusion Date, for
purposes of calculating the additional rent payable pursuant to Article 26
hereof, allocable to

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

87

--------------------------------------------------------------------------------


 

such First Offering Space, Tenant’s Proportionate Share shall be deemed to be
****%.

 

Such offer shall be made by Landlord to Tenant in a written notice (First Offer
Notice), which offer shall designate the First Offering Space, the date Landlord
believes such space will be available for Tenant’s occupancy (Estimated
Inclusion Date), and shall specify the fixed rent payable with respect to any
such First Offering Space, determined in accordance with the provisions of
Section 33.01(b)(A) hereof.

 

Section 33.02         (a)           Tenant may accept the offer set forth in the
First Offer Notice by delivering to Landlord an unconditional acceptance
(Tenant’s First Notice) (subject, however, to the provisions of Section 33.04
hereof) of such offer within ten (10) days after delivery by Landlord of the
First Offer Notice to Tenant.  The First Offering Space designated in the First
Offer Notice shall be added to and included in the Premises on the later to
occur of (i) the day that Tenant exercises its option as aforesaid, or (ii) the
date such First Offering Space shall be delivered to Tenant vacant, unleased and
free of occupants (First Offering Space Inclusion Date).  Time shall be of the
essence with respect to the giving of Tenant’s First Notice.

 

(b)           If Tenant does not accept the First Offer Notice by delivering to
Landlord Tenant’s First Notice within the time period set forth in Section
33.02(a), Tenant shall be deemed to have unconditionally waived its rights under
this Article 33, and Landlord shall at any and all times thereafter be entitled
to lease all or any portion of the First Offering Space to others at such rental
and upon such terms and conditions as Landlord in its sole discretion may
desire, whether such rental is the same as that offered to Tenant or more or
less favorable.  Tenant shall, within five (5) days after Landlord’s request
therefor, deliver an instrument in form reasonably satisfactory to Landlord
confirming the aforesaid, but no such instrument shall be necessary to make the
provisions hereof effective.

 

Section 33.03         If any First Offering Space shall not be available for
Tenant’s occupancy on the Estimated Inclusion Date for any reason, including the
holding over of the prior tenant, then Landlord and Tenant agree that the
failure to have such

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

88

--------------------------------------------------------------------------------


 

First Offering Space available for occupancy by Tenant shall in no way affect
the validity of this Lease or the inclusion of such First Offering Space in the
Premises or the obligations of Landlord or Tenant hereunder, nor shall the same
be construed in any way to extend the term of this Lease or impose any liability
on Landlord, and for the purpose of this Article 33, the First Offering Space
Inclusion Date shall be deferred to and shall be the date such First Offering
Space is delivered to Tenant vacant, unleased and free of occupants.  The
provisions of this Section 33.03 are intended to constitute “an express
provision to the contrary” within the meaning of Section 223-a of the New York
Real Property Law.  Notwithstanding the foregoing provisions of this Section
33.03, if any First Offering Space shall not be available for Tenant’s occupancy
for any reason on or before the first (1st) anniversary of the Estimated
Inclusion Date, then Tenant may, as its sole remedy, rescind the exercise of its
option under this Article 33 with respect thereto by giving notice of such
rescission to Landlord within fifteen (15) days after the first (1st)
anniversary of the Estimated Inclusion Date.

 

Section 33.04         (a)           In the event that Tenant disputes the amount
of the Fair Market Rent specified in the First Offer Notice, then at any time on
or before the date occurring twenty (20) days after Tenant has received the
First Offer Notice, provided that Tenant shall have given Tenant’s First Notice,
Tenant may initiate the arbitration process provided for in Article 32 of this
Lease, and such provisions shall apply to the determination of Fair Market Rent
for the First Offering Space.  If Tenant fails to initiate the arbitration
process within the aforesaid twenty (20) day period, time being of the essence,
then Landlord’s determination of the fixed rent set forth in the First Offer
Notice shall be conclusive.

 

(b)           In the event that Fair Market Rent is not established by the First
Offering Space Inclusion Date, then Tenant shall pay Landlord’s determination of
Fair Market Rent pending final determination.  In the event that the Fair Market
Rent is later determined to be less than Landlord’s determination of Fair Market
Rent, Tenant shall thereafter pay as a Fixed Rent only the Fixed Rent thus
determined and Landlord shall promptly refund to Tenant any excess previously
paid by Tenant to Landlord.  In the event that the Fair Market Rent is later
determined to be greater than Landlord’s determination of Fair Market Rent,
Tenant shall thereafter pay as a Fixed Rent the Fixed Rent thus determined and
Tenant shall promptly pay to

 

89

--------------------------------------------------------------------------------


 

Landlord any deficiency in the Fixed Rent previously paid by Tenant to Landlord.

 

Section 33.05         Tenant agrees to accept the First Offering Space in its
condition and state of repair existing as of the First Offering Space Inclusion
Date and understands and agrees that Landlord shall not be required to perform
any work,  supply any materials or incur any expense to prepare such space for
Tenant’s occupancy.

 

Section 33.06         The termination of this Lease during the term of this
Lease shall also terminate and render void all of Tenant’s options or elections
under this Article 33 whether or not the same shall have been exercised; and
nothing contained in this Article shall prevent Landlord from exercising any
right or action granted to or reserved by Landlord in this Lease to terminate
this Lease.  None of Tenant’s options or elections set forth in this Article 33
may be severed from this Lease or separately sold, assigned or transferred.

 

Section 33.07         Notwithstanding any language to the contrary contained in
this Article 33, the rights granted to Tenant hereunder shall be at all times
subject and subordinate to the election of any current tenant of the First
Offering Space to extend the term of its lease with respect thereto, whether
such election is made pursuant to any provision within its lease or otherwise.

 

ARTICLE 34

 

Telecommunications Conduit

 

Section 34.01         Landlord hereby leases to Tenant, as part of the Premises
for the term of this Lease, the conduit space described below (the “Conduit
Space”).  Tenant shall use the Conduit Space solely for telecommunications cable
to connect the Premises to the telecommunications room on the C-1 level of the
Building.  The Conduit Space is and shall be contained within up to two (2)
4-inch conduits running from the Premises to the telecommunications room on the
C-1 level of the Building in locations as approved by Landlord.  Tenant shall
have sixty (60) days after the date hereof in which to elect what Conduit Space
it shall lease from Landlord hereunder.  Access to the conduit closet on each
such floor shall, at Landlord’s election, be restricted so that no entry to the
closet will be permitted unless Landlord’s designated contractor or other
representative

 

90

--------------------------------------------------------------------------------


 

is present.  Landlord may require any installation of any conduits or any cable
in the Conduit Space or any connection of Tenant’s cable to the Premises or, if
permitted by Landlord, cable of other tenants in the Building, to be performed
by contractors selected by Tenant and approved by Landlord.  All costs of such
running of conduit, cable, installations, connections and the ongoing use and
maintenance of such items shall be at Tenant’s sole cost and expense.  Tenant
shall pay Landlord any reasonable costs reasonably incurred by Landlord in
connection with such running of conduit, cable, installations, connections and
ongoing use and maintenance within thirty (30) days after Landlord’s delivery to
Tenant of a bill for such items.  Any use by Tenant under this Article 34 of the
Conduit Space and cable, connecting lines or conduit shall comply with all
applicable legal or insurance requirements, the other provisions of this Lease,
and such Building rules and regulations as are adopted by Landlord from time to
time, and shall not interfere in any way with the operation of the Building or
with the use by any other tenant of the Building of such tenant’s premises or
the common areas of the Building.  All required cabling, connecting lines or
conduit shall be installed out of sight.  Prior to any installation of cable,
connecting lines or conduit in the Conduit Space, Tenant shall obtain Landlord’s
written approval as set forth in Section 5.01(e) of this Lease as if the Conduit
Space were part of the Premises.  In no event may any conduit, cabling or
connecting lines be run to any other service provider or any other tenant or
occupant of the Building, unless expressly consented to in writing by Landlord.

 

Section 34.02         Tenant agrees to pay Landlord additional rent during the
term of this Lease for the Conduit Space (as Tenant may elect to lease
hereunder) in the amount of $**** per month commencing on the start of the
installation of such conduit, subject to adjustment as provided below.  All
installments of such additional rent shall be due and payable to Landlord on the
first day of each month or portion of a month throughout the term of this Lease,
together with Tenant’s Fixed Rent and additional rent.  The amount of such
monthly conduit rent shall be adjusted annually in accordance with the
percentage increase of the “Consumer Price Index for Urban Wage Earners and

 

--------------------------------------------------------------------------------

* *** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

91

--------------------------------------------------------------------------------


 

Clerical Workers” (1982-84=100) specified for “All Items”, published by the
Bureau of Labor Statistics of the U.S. Department of Labor, relating to New
York, NY and Northeastern NJ, for urban wage earners and clerical workers,
between the date of such adjustment and the date such monthly conduit rent was
last adjusted (or the date of this Lease).  Notwithstanding the foregoing,
Landlord waives any charge for the first conduit Tenant may elect to lease and
the $**** per month charge (subject to increase as herein provided) shall apply
only to the second conduit.

 

Section 34.03         Tenant hereby agrees to defend, indemnify and hold
harmless the Indemnitees from and against any and all claims (including but not
limited to claims for bodily injury or property damage), actions, mechanic’s
liens, losses, liabilities, and expenses (including reasonable attorney fees and
reasonable costs of defense by Landlord’s legal counsel), which may arise from
Tenant’s installation, operation, use, maintenance or removal of cable,
connecting lines or conduit pursuant to this Article 34 and Section 5.01(k) of
this Lease.  Similarly, Tenant shall pay, within twenty (20) days after demand,
by Landlord the reasonable costs to repair any damage to the Building caused by
such installation, operating, use, maintenance or removal, except to the extent
any such costs are caused by the negligence or willful misconduct of the
Indemnitees or their agents.  Tenant hereby waives and releases the Indemnitees
from any claims Tenant may have at any time (including but not limited to claims
relating to interruptions in services) arising out of or relating in any way to
the installation, operating, use, maintenance or removal of cable, connecting
lines, conduit or interduct described in this Article 34.  In no event shall any
Indemnitee by liable to Tenant for lost profits or consequential, incidental or
punitive damages of any kind.

 

Section 34.04         Tenant agrees that, upon the expiration or termination of
the Lease, Tenant (or, at Landlord’s election, the contractor designated by
Landlord) shall promptly remove, at Tenant’s sole cost and expense, all cable,
connecting lines, conduit and other installations installed under this Article
34, restore (in the manner prescribed by Landlord) those portions of

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

92

--------------------------------------------------------------------------------


 

the Premises and Building to the condition existing immediately prior to their
installation and repair any damage to the Premises or Building caused by such
removal.  If Tenant fails to perform any of its obligations pursuant to this
Section 34.04, Landlord may do so, in which case Tenant agrees, within twenty
(20) days after demand, to pay Landlord’s reasonable costs of performing such
obligations, including Landlord’s reasonable administrative fee.  Landlord may
elect to have Tenant not remove the items pursuant to this Section 34.04.

 

Section 34.05         Except as explicitly provided otherwise herein, Tenant’s
obligations under this Article 34 for the protection of the Building, the
Indemnitees, and third parties, including, without limitation, Tenant’s
obligations regarding maintenance, repairs, mechanic liens, insurance,
reasonable attorney fees and costs of suit, shall apply in the same fashion with
respect to Tenant’s use of the Conduit Space and the cable, connecting lines or
conduit described in this Article 34 as they do with respect to Tenant’s use of
the rest of the Premises.

 

ARTICLE 35

 

Quiet Enjoyment

 

Section 35.01         Landlord covenants that if and so long as, Tenant keeps
and performs each and every covenant, agreement, term, provision and condition
herein contained on the part and on behalf of Tenant to be kept and performed,
Tenant shall quietly enjoy the Premises without hindrance or molestation by
Landlord or by any other person lawfully claiming the same, subject to the
covenants, agreements, terms, provisions and conditions of this Lease and to the
ground leases and/or underlying leases and/or mortgages to which this Lease is
subject and subordinate, as hereinbefore set forth.

 

93

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

 

PARAMOUNT GROUP, INC., as Agent for

 

1177 AVENUE OF THE AMERICAS, L.P.

 

(Landlord)

 

 

By:

 

 

 

Roger S.  Newman

 

Senior Vice President

 

 

 

ARCHIPELAGO HOLDINGS, INC.

 

(Tenant)

 

 

 

By:

 

Name:

 

Title:

 

 

Tenant’s Federal Tax Identification Number

 

is:

 

 

 

94

--------------------------------------------------------------------------------


 

State of                           )

                                   ) ss.:

County of                          )

 

On the                   day of                                 in the year
            before me, the undersigned, a Notary Public in and for said State,
personally appeared
                                                              personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

 

 

 

Notary Public

 

 

SEAL

 

91

--------------------------------------------------------------------------------


 

RULES AND REGULATIONS

 

1.             The sidewalks, driveways, entrances, passages, courts, lobbies,
esplanade areas, plazas, elevators, vestibules, stairways, corridors or halls
shall not be obstructed or encumbered by any tenant or used for any purpose
other than ingress and egress to and from the Premises and Tenant shall not
permit any of its employees, agents or invitees to congregate in or otherwise
interfere with the use and enjoyment of any of said areas.  Fire exits and
stairways are to be used for emergency purposes only.  No doormat of any kind
whatsoever shall be placed or left in any public hall or outside any entry door
of the Premises.

 

2.             No awnings or other projections shall be attached to the outside
walls of the Building.  No curtains, blinds, shades or screens shall be attached
to or hung, in, or used in connection with any window or door of the Premises,
without the prior written consent of Landlord.  Such curtains, blinds, shades or
screens must be of a quality, type, design and color, and attached in the
manner, approved by Landlord.

 

3.             No sign, insignia, advertisement, lettering, notice or other
object shall be exhibited, inscribed, painted or affixed by any tenant on any
part of the outside or inside of the Premises or the Building without the prior
written consent of Landlord.  In the event of the violation of the foregoing by
any tenant, Landlord may remove the same without any liability, and may charge
the expense incurred in such removal to the tenant or tenants violating this
rule.  Interior signs, and lettering on doors, elevator cabs and any Building
directory shall, if and when approved by Landlord, be inscribed, painted or
affixed for each tenant by Landlord at the expense of such tenant, and shall be
of a size, color and style acceptable to Landlord.

 

4.             The sashes, sash doors, skylights, windows and doors that reflect
or admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by any tenant, nor shall any
bottles, parcels, or other articles be placed on the window sills or on the
peripheral air conditioning enclosures.

 

5.             No showcases or other articles shall be put in front of or
affixed to any part of the exterior of the Building, nor placed in the halls,
corridors or vestibules.

 

RR-1

--------------------------------------------------------------------------------


 

6.             The water and wash closets and other plumbing fixtures and the
HVAC vents or registers and other HVAC fixtures shall not be used for any
purposes other than those for which they were designed or constructed, and no
sweepings, rubbish, rags, acids, vapors or other substances shall be thrown or
deposited therein or upon any adjoining buildings or land or the street.  All
damages resulting from any violation of the foregoing shall be borne by the
tenant who, or whose servants, employees, agents, visitors or licensees shall
have, caused the same.  Any cuspidors or containers or receptacles used as such
in the Premises, or for garbage or similar refuse, shall be emptied, cared for
and cleaned by and at the expense of Tenant.

 

7.             Except as set forth in Article 5, Tenant shall not mark, paint,
drill into, or in any way deface, any part of the Premises or the Building.  No
boring, cutting or stringing of wires shall be permitted, except with the prior
written consent of Landlord, and as Landlord may direct.  No telephone or other
telecommunication wires or instruments shall be introduced into the Building by
any Tenant except as approved by Landlord.

 

8.             No bicycles, vehicles, animals, fish or birds of any kind shall
be brought into or kept in or about the Premises.

 

9.             No noise, including, but not limited to, music or the playing of
musical instruments, recordings, radio or television which, in the sole judgment
of Landlord, might disturb other tenants of the Building, shall be made or
permitted by any tenant.  Nothing shall be done or permitted in the Premises by
any tenant which would impair or interfere with the use or enjoyment by any
other tenant of any other space in the Building.

 

10.           No tenant, nor any tenant’s servants, employees, agents, visitors
or licensees, shall at any time bring or keep upon the Premises any inflammable,
combustible or explosive fluid, chemical or substance.  Nothing shall be done in
the Premises which shall in Landlord’s sole judgment interfere with or impair
any of the Building’s equipment or systems.

 

11.           Any locks or bolts of any kind which shall not be operable by the
Grand Master Key for the Building shall not be placed upon any of the doors or
windows by any tenant, nor shall any changes be made in locks or the mechanism
thereof which shall make such locks inoperable by said Grand Master Key.  Each
tenant shall, upon the termination of its tenancy, turn over to Landlord all
keys of stores, offices and toilet rooms, either furnished

 

RR-2

--------------------------------------------------------------------------------


 

to, or otherwise procured by, such tenant, and in the event of the loss of any
keys furnished by Landlord, such tenant shall pay to Landlord the cost thereof. 
Landlord shall be afforded, upon its demand, prompt access to all machine,
mechanical and/or utility rooms located within the Premises along with all keys
for any locks for such rooms.

 

12.                                 All removals, or the carrying in, out of or
within the Building of any safes, freight, furniture, packages, boxes, crates,
papers, office materials, cartes or other devices used to distribute same or any
other object or matter of any description must take place during such hours and
in such elevators and through such Building entrances as Landlord or its agent
may determine from time to time which may involve overtime work for Landlord’s
employees or agents for which Tenant shall reimburse Landlord.  Landlord
reserves the right to inspect all objects and matter to be brought into the
Building and to exclude from the Building all objects and matter which violate
any of these Rules and Regulations or the Lease of which these Rules and
Regulations are a part.  No messengers or couriers shall be permitted in any
portion of the Building except as designated by Landlord.  Landlord may require
any person leaving the Building with any package or other object or matter to
submit a pass, listing such package or object or matter, from the tenant from
whose Premises the package or object or matter is being removed, but the
establishment and enforcement of such requirement shall not impose any
responsibility on Landlord for the protection of any tenant against the removal
of property from the Premises of such tenant.  Landlord shall in no way be
liable to any tenant for damages or loss arising from the admission, exclusion
or ejection of any person to or from the Premises or the Building under the
provisions of this Rule 12 or of Rule 16 hereof.

 

13.                                 Tenant shall not occupy or permit any
portion of the Premises to be occupied as an office for a public stenographer or
public typist, or for the possession, storage, manufacture, or sale of liquor,
narcotics, dope, tobacco in any form, or as a barber, beauty or manicure shop,
or as a school, or as a hiring or employment agency.  Tenant shall not engage or
pay any employee on the Premises, except those actually working for tenant on
the Premises nor advertise for laborers giving an address at the Premises. 
Tenant shall not use the Premises or any part thereof, or permit the Premises or
any part thereof to be used for manufacturing or for the sale at retail or
auction of merchandise, goods or property of any kind.

 

RR-3

--------------------------------------------------------------------------------


 

14.                                 No tenant shall obtain, purchase or accept
for use in the Premises ice, drinking water, food, coffee cart, beverage, towel,
barbering, bootblacking, cleaning, floor polishing or other similar services
from any persons not authorized by Landlord in writing to furnish such
services.  Such services shall be furnished only at such hours, in such places
within the Premises, and under such regulations, as may be fixed by Landlord. 
It is expressly understood that Landlord assumes no responsibility for the acts,
omissions, misconduct or other activities of the purveyors of such services
unless due to the sole negligence of Landlord or its agents, employees, officers
or partners.

 

15.                                 Landlord shall have the right to prohibit
any advertising or identifying sign by any tenant which, in Landlord’s sole
judgment, tends to impair the reputation of the Building or its desirability as
a building for offices, and upon written notice from Landlord, such tenant shall
refrain from and discontinue such advertising or identifying sign.

 

16.                                 Landlord reserves the right to exclude from
the Building during hours other than Business Hours (as defined in the foregoing
Lease) all persons connected with or calling upon tenant who do not present a
pass to the Building signed by tenant.  Landlord also reserves the right to
exclude from the Building at any time any person whose presence in the Building
shall in Landlord’s sole judgment be a detriment to the safety, character,
security, reputation or interest of the Building.  Tenant shall furnish Landlord
with a facsimile of such pass.  All persons entering and/or leaving the Building
during hours other than Business Hours may be required to sign a register. 
Tenant shall be responsible for all persons to whom it issues any such pass and
shall be liable to Landlord for all acts or omissions of such persons.

 

17.                                 Tenant, before closing and leaving the
Premises at any time, shall see that all operable windows are closed and all
lights are turned out.  All entrance doors in the Premises shall be left locked
by tenant when the Premises are not in use.  Entrance doors shall not be left
open at any time.

 

18.                                 Tenant shall, at tenant’s expense, provide
artificial light and electric energy for the employees of Landlord and/or
Landlord’s contractors while doing janitor service or other cleaning in the
Premises and while making repairs or alterations in the Premises.

 

RR-4

--------------------------------------------------------------------------------


 

19.                                 The Premises shall not be used for lodging
or sleeping or for any immoral or illegal purpose.

 

20.                                 The requirements of tenants will be attended
to only upon application at the office of the Building.  Employees of Landlord
shall not perform any work or do anything outside of their regular duties,
unless under special instructions from Landlord.

 

21.                                 Canvassing, soliciting and peddling in the
Building are prohibited and each tenant shall cooperate to prevent the same.

 

22.                                 There shall not be used in any space, or in
the public halls of the Building, either by any tenant or by any others, in the
moving or delivery or receipt of safes, freight, furniture, packages, boxes,
crates, paper, office material, or any other matter or thing, any hand trucks
except those equipped with rubber tires, side guards and such other safeguards
as Landlord shall require.  No hand trucks shall be used in any passenger
elevators.

 

23.                                 Tenant shall not cause or permit any odors
of cooking or other processes or any unusual or objectionable odors to emanate
from the Premises which would annoy other tenants or create a public or private
nuisance.  No cooking (except small scale microwaving) shall be done in the
Premises except as is expressly permitted in the foregoing Lease.

 

24.                                 All paneling, doors, trim or other wood
products not considered furniture shall be of fire-retardant materials and
certification of the materials’ fire-retardant characteristics shall be
submitted to and approved by Landlord, and such materials shall be installed in
a manner approved by Landlord.

 

25.                                 All contractors rendering any service to
Tenant shall be referred to Landlord for approval and supervision prior to
performing such services.  This applies to all work performed in the Building of
whatsoever nature.  Tenant shall use only the freight or service elevator for
all deliveries and only at hours prescribed by Landlord.  Bulky materials (as
reasonably determined by Landlord) may not be delivered during Business Hours
but only thereafter.  Tenant’s contractors working in the Building must enter or
exit only by way of the freight or service elevator.  Any work performed by
Tenant’s contractors during

 

RR-5

--------------------------------------------------------------------------------


 

non-business days or during the hours determined by the Building on business
days will necessitate the use of the freight or service elevator (with
operator), a security guard and a stand-by engineer, the cost of which Tenant
agrees to pay Landlord.

 

26.                                 Tenant shall not at any time directly or
indirectly employ, permit the employment of, or contract for any service
provider, contractor, mechanic or laborer in the Premises, whether in connection
with any alteration or otherwise, if such employment or contract will interfere
or conflict with any other service provider, contractor, mechanic or laborer
engaged in the construction, maintenance or operation of the Building, or any
part thereof, by Landlord.  Upon Landlord’s demand, Tenant shall take all
measures to cause all of its service providers, contractors, mechanics or
laborers causing such interference or conflict to leave the Building promptly,
or shall take whatever action requested by Landlord necessary to end such
conflict.

 

27.                                 Landlord reserves the right to rescind,
alter or waive any rule or regulation at any time prescribed for the Building
when, in its reasonable judgment, it deems it necessary or desirable for the
reputation, safety, care or appearance of the Building, or the preservation of
good order therein, or the operation or maintenance of the Building, or the
equipment thereof, or the comfort of tenants or others in the Building.  No
rescission, alteration or waiver of any rule or regulation in favor of one
tenant shall operate as a rescission, alteration or waiver in favor of any other
tenant.

 

RR-6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RENTAL PLAN

 

A-1

--------------------------------------------------------------------------------